Citation Nr: 9924216	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  91-49 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, including hypertension.

2.  Entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder.

3.  Entitlement to service connection for loss of 
alertness/cognition.

4.  Entitlement to service connection for prostate carcinoma 
with loss of use of a creative organ secondary to the 
service-connected prostatitis.  

5.  Whether the unappealed rating decision of January 18, 
1949, was clearly and unmistakably erroneous, insofar as it 
denied service connection for hepatitis.

6.  Whether the unappealed rating decision of April 2, 1958, 
was clearly and unmistakably erroneous, insofar as it denied 
service connection for traumatic arthritis of the knees, a 
left knee growth, and residuals of injuries to the back, 
right 5th metatarsal, and right index finger and assigned an 
effective date of September 23, 1957 for a grant of service 
connection for hepatitis.  

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
knee disorder.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hand disability

9.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability consisting of prostate carcinoma 
resulting from VA's failure to timely inform appellant of the 
increased risk of that disease due to his service-connected 
prostatitis and other known risk factors.

10.  Entitlement to an effective date earlier than February 
25, 1993, for a grant of service connection for headaches.  

11.  Entitlement to an effective date earlier than February 
10, 1992, for a grant of service connection for 
sinusitis/rhinitis, including whether the unappealed rating 
decision of April 2, 1958, was clearly and unmistakably 
erroneous in not inferring a claim for a sino-pulmonary 
disorder.

12.  Entitlement to an effective date earlier than February 
10, 1992, for a grant of service connection for a respiratory 
disorder, classified as bronchitis.  

13.  Entitlement to an effective date earlier than February 
17, 1994 for an evaluation of 20 percent for prostatitis.  

14.  Entitlement to an increased (compensable) rating for 
prostatitis, for the period prior to February 17, 1994.  

15.  Entitlement to an increased rating in excess of 20 
percent for prostatitis, for the period on and subsequent to 
February 17, 1994.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant had active service from July 1945 to September 27, 
1948 and October 1948 to August 1950.  He apparently had 
subsequent periods of duty for training (DUTRA), including 
active duty for training (ACDUTRA) from October 10-20, 1950, 
May 26 to September 20, 1952, July 5-19, 1953, July 4-11, 
1954, March 20 to May 4, 1955, and September 5, 1955 to June 
12, 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1990 rating decision by the San 
Diego, California, Regional Office (RO), which denied direct-
incurrence and presumptive service connection for a 
cardiovascular disability, including hypertension.  A 
February 1991 RO hearing was held.  

A March 1991 rating decision denied service connection for a 
respiratory disorder and an acquired psychiatric disability, 
including post-traumatic stress disorder.  Appellant 
subsequently appealed April and May 1991 notices of rating 
decisions that, in effect, denied reopening of appellant's 
claims for service connection for right foot, right hand, and 
knee disabilities.  Historically, an unappealed rating 
decision of April 2, 1958 denied, in part, service connection 
for traumatic arthritis of the knees, a left knee growth, and 
residuals of injuries to the right 5th metatarsal and right 
index finger.  That April 2, 1958 rating decision represents 
the last final decision on those issues.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996). 

In February 1992, the Board remanded the case to the RO for 
additional evidentiary development.  In that remand, it was 
pointed out, in part, that although appellant had not 
specifically appealed that March 1991 rating decision's 
denial of service connection for a respiratory disorder and 
an acquired psychiatric disability, including post-traumatic 
stress disorder, the issues of service connection for a 
respiratory disorder and an acquired psychiatric disability, 
including post-traumatic stress disorder, were "inextricably 
intertwined" with the appellate issue of service connection 
for a cardiovascular disability, including hypertension.   

Appellant appealed an October 1992 rating decision which, in 
part, denied service connection for a right shoulder 
disability.  A February 1993 rating decision, in part, denied 
the issue of whether the unappealed rating decision of April 
2, 1958, was clearly and unmistakably erroneous, insofar as 
it assigned an effective date of September 23, 1957 for a 
grant of service connection for hepatitis.  In a December 
1993 rating decision, the RO granted service connection and 
assigned a 10 percent evaluation for atypical headaches, 
effective February 25, 1993 (thereby rendering that headaches 
service connection issue moot).

In a September 22, 1994, decision, the Board denied service 
connection for a respiratory disorder, including chronic 
obstructive pulmonary disorder/asthma, a cardiovascular 
disability, including hypertension, and an acquired 
psychiatric disability, including post-traumatic stress 
disorder; dismissed the claim of entitlement to service 
connection for a right shoulder disability as not well 
grounded; and denied reopening of the claims for service 
connection for right foot, right hand, and knee disabilities.  

Thereafter, appellant appealed the Board's September 22, 
1994, decision to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court).  

In October 1994, appellant filed with the Board a motion for 
reconsideration of the Board's September 22, 1994, decision.  
In March 1995, the Deputy Vice Chairman, by direction of the 
Chairman, under the authority granted in 38 U.S.C.A. § 7103 
(West 1991) and 38 C.F.R. § 20.102(b) (1995), denied the 
motion for reconsideration.  Later in 1995, appellant filed 
with the Court a petition for a writ of mandamus and other 
extraordinary relief with respect to the Board's denial of 
his motion for reconsideration; and he ultimately appealed 
the Court's June 23, 1995, order, which denied his petition, 
to the United States Court of Appeals for the Federal Circuit 
(Court of Appeals for the Federal Circuit).  In a May 30, 
1997 order, the Court dismissed appellant's appeal as to the 
Board's denial of the motion for reconsideration but sought 
additional briefing on the authority of the Board's Deputy 
Vice Chairman to render that decision.  Additional procedural 
matters were addressed in a March 4, 1998 Court order.  By 
per curiam order rendered June 15, 1998, the Court held that 
insofar as service connection was granted by the RO for a 
respiratory condition, that issue was moot.  

By decision rendered November 10, 1998, the Court held that 
the Board's Deputy Vice Chairman has the authority to decide 
a motion for reconsideration and that single-member Board 
decisions are authorized by law; that the appellant's 
respiratory-disorder claim had previously been dismissed by 
the Court; that the right-shoulder and right-foot claims were 
considered by the Court as abandoned on appeal; and the Court 
vacated that part of the Board's September 22, 1994, decision 
which denied service connection for a cardiovascular 
disability, including hypertension and an acquired 
psychiatric disability, including post-traumatic stress 
disorder and which denied reopening of the claims for service 
connection for knee and right hand disabilities.  

Additionally, in its decision rendered November 10, 1998, the 
Court held that appellant had timely appealed a February 1993 
rating decision which, in part, determined that unappealed 
rating decisions of 1949 and 1958 were not clearly and 
unmistakably erroneous insofar as the assignment of September 
23, 1957 as the effective date for a grant of service 
connection for hepatitis (a January 18, 1949 rating 
determination had, in effect, denied service connection for 
hepatitis; and an April 2, 1958 rating decision had granted 
service connection and assigned a noncompensable evaluation 
for hepatitis, effective September 23, 1957); that he had 
also timely appealed a July 1993 rating decision which, in 
part, determined that the unappealed rating decision of April 
2, 1958, was not clearly and unmistakably erroneous, insofar 
as it denied service connection for residuals of a back 
injury; and that the Board in its September 22, 1994, 
decision had ignored said clear and unmistakable error 
issues.  Accordingly, the Court remanded the issues of 
service connection for a cardiovascular disability, including 
hypertension and an acquired psychiatric disability, 
including post-traumatic stress disorder; whether new and 
material evidence has been submitted to reopen the claims for 
service connection for knee and right hand disabilities; 
whether the unappealed rating decision of January 18, 1949, 
was clearly and unmistakably erroneous, insofar as it denied 
service connection for hepatitis; and whether the unappealed 
rating decision of April 2, 1958, was clearly and 
unmistakably erroneous, insofar as it denied service 
connection for residuals of a back injury and granted service 
connection and assigned an effective date of September 23, 
1957 for a grant of service connection for hepatitis.  

Appellant also appealed March and August 1996 rating 
decisions, which, in part, denied service connection for loss 
of alertness/cognition and for sinusitis; denied secondary 
service connection for loss of taste and smell; denied 
secondary service connection for chronic fatigue syndrome; 
confirmed noncompensable ratings each for hepatitis and 
prostatitis; denied the issue of whether the unappealed 
rating decision of April 2, 1958, was clearly and 
unmistakably erroneous, insofar as it denied service 
connection for traumatic arthritis of the knees, a left knee 
growth, right 5th metatarsal injury residuals, and right 
index finger injury residuals; denied the issue of whether 
the unappealed rating decision of April 2, 1958, was clearly 
and unmistakably erroneous in not inferring a claim for a 
sino-pulmonary disorder; denied an effective date earlier 
than February 25, 1993, for a grant of service connection for 
headaches; and denied entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 (formerly § 351) for additional 
disabilities consisting of respiratory disorders (including 
sinusitis and chronic obstructive pulmonary disorder) 
resulting from failure to timely inform appellant of a nasal 
polyp finding on March 1958 VA examination.  In a November 
1996 written statement and a July 1997 Substantive Appeal, 
appellant expressly withdrew the issue of service connection 
for chronic fatigue syndrome and an increased rating for 
hepatitis from appellate status.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.204 (b)(c) (1998).  

By a June 1997 rating decision, the RO, in part, increased 
the evaluation for prostatitis from noncompensable to 20 
percent, effective October 10, 1995.  The prostatitis 
increased rating issue remains in appellate status, since 
appellant has not expressly withdrawn it from his appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, by 
that June 1997 rating decision, the RO granted service 
connection and assigned respective 10 percent and 30 percent 
evaluations for sinusitis and bronchitis, all effective March 
9, 1995 (thereby rendering said service connection issues 
moot as well as the § 1151 benefits issue for additional 
disabilities consisting of respiratory disorders resulting 
from failure to timely inform appellant of a nasal polyp 
finding on March 1958 VA examination).

Appellant also appealed a September 1997 rating decision, 
which, in part, denied service connection for prostate 
carcinoma with loss of use of a creative organ secondary to 
the service-connected prostatitis and entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability 
consisting of prostate carcinoma resulting from VA's failure 
to timely inform appellant of the increased risk of that 
disease due to his service-connected prostatitis and other 
known risk factors.  By that September 1997 rating decision, 
the RO granted secondary service connection for loss of taste 
and smell (thereby rendering said secondary service 
connection issues moot); an earlier effective date of 
February 10, 1992 (instead of the previously assigned March 
9, 1995) was granted each for sinusitis and bronchitis; and 
an earlier effective date of February 17, 1994 (instead of 
the previously assigned October 10, 1995) was granted for a 
20 percent rating for prostatitis.  Appellant appealed the 
amended effective dates assigned by that September 1997 
rating decision for sinusitis, bronchitis, and prostatitis.  

By a February 1998 rating decision, the RO granted service 
connection for rhinitis and considered rhinitis as part of 
the service-connected sinusitis disability; and increased the 
evaluation for sinusitis with rhinitis from 10 percent to 30 
percent, effective October 7, 1996.  

With regards to another procedural matter, in an October 1998 
Substantive Appeal, appellant checked off a box indicating 
that he wanted a hearing "at a local VA office before the 
BVA" (i.e., a "Travel Board hearing"). In May 1999, the 
Board's administrative staff sent appellant a letter, 
requesting that he clarify whether or not he still desired a 
Board hearing.  Later that month, appellant returned that 
letter and indicated therein that he did not want a hearing.  

Additionally, the Board notes that in an October 1995 written 
statement, appellant expressed timely disagreement with an 
October 1995 rating decision, which confirmed a 
noncompensable evaluation for aerotitis media with hearing 
loss.  However, the RO has not issued him a Statement of the 
Case on that issue.  See 38 C.F.R. § 19.26 (1998).  
Accordingly, since said issue is not perfected (See 
38 U.S.C.A. § 7105 (West 1991) and 38 C.F.R. §§ 20.200, 
20.302(b) (1998)), it will be dealt with in the REMAND 
section below.  

Although other issues may have been raised in written 
statements by appellant, inasmuch as they have not been 
developed for appellate review, they are referred to the RO 
for appropriate action.  Kellar v. Brown, 6 Vet. App. 157 
(1994).

Accordingly, the Board construes the issues on appeal as 
those delineated on the title page of this decision.  The 
Board will render a decision herein on the aforementioned 
issues listed on the title page, except for the issues of 
service connection for a cardiovascular disability, including 
hypertension, service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder, and 
service connection for loss of alertness/cognition, which 
will be dealt with in the REMAND section below.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.

2.  It has not been shown, by competent evidence, that 
appellant has prostate carcinoma with loss of use of a 
creative organ that is causally or etiologically related to 
the service-connected prostatitis, or that any post-service 
increase in severity of that disability is attributable to 
and caused by the service-connected prostatitis.  

2.  By a January 18, 1949, rating decision, appellant's 
original claim for service connection for hepatitis, filed 
with the VA on November 3, 1948, was denied.  Appellant was 
notified later that month of that decision, but did not file 
a notice of disagreement therewith.  

3.  The unappealed January 18, 1949, rating decision, to the 
extent it denied the claim for entitlement to service 
connection for hepatitis, was inconsistent with the competent 
evidence then of record, since that evidence documented in-
service treatment for hepatitis and the rating decision's 
stated reason for denial of service connection for hepatitis 
was legally incorrect.  An unappealed April 2, 1958, rating 
decision, granted service connection and assigned an 
evaluation for hepatitis, effective September 23, 1957.  
Appellant was notified later that month of that decision, but 
did not file a notice of disagreement therewith.  That rating 
decision is likewise inconsistent with the competent evidence 
then of record insofar as the effective date for service 
connection for hepatitis is concerned.  

4.  That November 3, 1948 original claim for service 
connection for hepatitis was filed within one year of 
appellant's September 27, 1948 service discharge.  

5.  By an April 2, 1958 rating decision, service connection 
was denied for traumatic arthritis of the knees, a left knee 
growth, and residuals of injuries to the back, right 5th 
metatarsal, and right index finger.  Appellant was notified 
later that month of that decision, but did not file a notice 
of disagreement therewith.

6.  The unappealed April 2, 1958 rating decision, to the 
extent it denied service connection for traumatic arthritis 
of the knees, a left knee growth, and residuals of injuries 
to the back, right 5th metatarsal, and right index finger, 
was not inconsistent with the competent evidence then of 
record, since that evidence did not reveal any post-military 
residuals of those claimed disabilities.  

7.  Additional evidence submitted subsequent to that 
unappealed April 2, 1958 rating decision, to the extent it 
denied service connection for traumatic arthritis of the 
knees, a left knee growth, and residuals of a right index 
finger injury, when viewed in the context of all the 
evidence, does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.

8.  Appellant has not shown, by competent evidence, that any 
additional disability consisting of prostate carcinoma 
resulted from VA's treatment/omission of treatment, including 
alleged failure to timely inform him of the increased risk of 
that disease due to his service-connected prostatitis and 
other known risk factors.

9.  Appellant did not submit any communication expressing an 
intent to apply for service connection for a sino-pulmonary 
disorder until a February 15, 1991 RO hearing.  

10.  Appellant did not submit any communication expressing an 
intent to apply for service connection for headaches until a 
February 25, 1992 written statement dated and stamped as 
received by the RO on February 25, 1993.  

11.  By June and September 1997 rating decisions, the RO in 
effect granted service connection and assigned an effective 
date of February 10, 1992 each for sinusitis/rhinitis and 
bronchitis.

12.  By a December 1993 rating decision, the RO granted 
service connection for atypical headaches, effective February 
25, 1993.

13.  By an April 2, 1958 rating decision, service connection 
was granted and a noncompensable evaluation assigned for 
prostatitis, effective September 23, 1957.  Appellant was 
provided timely notice of this rating decision, but did not 
file a Notice of Disagreement therewith.

14.  Appellant filed a reopened claim for an increased rating 
for prostatitis on February 25, 1993.

15.  The RO assigned an effective date of February 17, 1994 
for a 20 percent evaluation for prostatitis.  

16.  Appellant's service-connected prostatitis, for the 
period prior to February 17, 1994, was manifested primarily 
by no more than mild prostatism clinically shown without 
pyuria or diurnal frequency.  

17.  It was not factually ascertainable that appellant's 
service-connected prostatitis was more nearly moderately 
severe in degree, prior to February 17, 1994.  

18.  Appellant's service-connected prostatitis, for the 
period on and subsequent to February 17, 1994, has not been 
clinically shown to result in urinary tract infection; 
voiding dysfunction that produces urinary frequency with 
daytime voiding interval less than one hour or awakening to 
void five or more times per night; or the equivalent of more 
than moderately severe cystitis.   


CONCLUSIONS OF LAW

1.  Appellant has not submitted evidence of a well-grounded 
claim for entitlement to secondary service connection for 
prostate carcinoma with loss of use of a creative organ.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310(a) 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The unappealed January 18, 1949 rating decision, to the 
extent it denied service connection for hepatitis, was 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1110, 
1131, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a), 
3.303(b)(d), 20.302(a) (1998); 38 C.F.R. §§ 3.63, 3.77 
(1949).

3.  The criteria for an earlier effective date of September 
28, 1948, the date one day after service, for a grant of 
direct-incurrence service connection for hepatitis have been 
met.  However, the criteria for an effective date earlier 
than September 28, 1948, have not been met.  38 U.S.C.A. 
§§ 5110, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a), 
3.400(b)(2),(k), 20.302(a) (1998).

4.  The unappealed April 2, 1958 rating decision, to the 
extent it denied service connection for traumatic arthritis 
of the knees, a left knee growth, and residuals of injuries 
to the back, right 5th metatarsal, and right index finger, 
was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§§ 1110, 1131, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.105(a), 3.303(b)(d), 20.302(a) (1998).

5.  Evidence received subsequent to the unappealed April 2, 
1958 rating decision, to the extent it denied service 
connection for traumatic arthritis of the knees, a left knee 
growth, and residuals of a right index finger/hand injury, is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a) (1998); Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

6.  The appellant has not submitted evidence of a well-
grounded claim for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability consisting of 
prostate carcinoma resulting from VA's failure to timely 
inform appellant of the increased risk of that disease due to 
his service-connected prostatitis and other known risk 
factors.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. 
§ 3.358(a)-(c) (1998).  

7.  The criteria for an earlier effective date of February 
15, 1991, the date of filing of an original claim for service 
connection for a sino-pulmonary disorder, have been met.  
However, the criteria for an effective date earlier than 
February 15, 1991 have not been met.  38 U.S.C.A. §§ 5107(b), 
5110(a) (West 1991); 38 C.F.R. §§ 3.1(p), 3.157, 3.400(b)(2) 
(1998); Brannon v. West, 12 Vet. App. 32 (1998).

8.  The criteria for an effective date earlier than February 
25, 1993, the date of filing of an original claim for service 
connection for headaches, have not been met.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. §§ 3.1(p), 3.400(b)(2) 
(1998).

9.  The criteria for a compensable evaluation for 
prostatitis, for the period prior to February 17, 1994, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.115a, Code 7527 
(1993).

10.  The criteria for an evaluation in excess of 20 percent 
for prostatitis, for the period on and subsequent to February 
17, 1994, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.115a, Code 
7527 (1993-1998).

11.  The criteria for an effective date earlier than February 
17, 1994 for a 20 percent evaluation for prostatitis have not 
been met.  38 U.S.C.A. §§ 1155, 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) and (q)(1)(i) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Prostate Carcinoma with Loss of 
Use of a Creative Organ Secondary to the Service-Connected 
Prostatitis

Appellant contends, in essence, that his service-connected 
prostatitis led to the development of benign prostatic 
hypertrophy and ultimately prostate carcinoma with loss of 
use of a creative organ.  He asserts that medical articles 
and a medical videotape submitted by him into the record lend 
credence to his assertions.  

A threshold question to be answered is whether appellant has 
presented evidence of a well-grounded claim with respect to 
the issue of secondary service connection for prostate 
carcinoma with loss of use of a creative organ.  A well-
grounded claim is one which is plausible, meritorious on its 
own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), the Court held that the appellant in that 
case had not presented a well-grounded claim as a matter of 
law.  The Court pointed out that "unlike civil actions, the 
Department of Veterans Affairs (previously the Veterans 
Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  
If a well-grounded claim has not been presented, the appeal 
with respect to that issue must fail.  King v. Brown, 5 Vet. 
App. 19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  In this 
case, the evidentiary assertions as to this secondary service 
connection claim are either inherently incredible or beyond 
the competence of the person making the assertions, as will 
be explained.

It should be added that with respect to this not well-
grounded secondary service connection claim, appellant has 
been informed by the RO at various stages of the proceedings 
that the claim was denied, in part, due to the lack of 
clinical evidence indicating that appellant's prostate 
carcinoma with loss of use of a creative organ was secondary 
to the service-connected prostatitis.  See, in particular, a 
March 1998 Supplemental Statement of the Case.  Additionally, 
that March 1998 Supplemental Statement of the Case and an 
October 1997 Supplemental Statement of the Case included 
provisions of law with respect to secondary service 
connection and veterans' responsibility for filing a well-
grounded claim.  Furthermore, in numerous written statements, 
appellant, who is an attorney, cited applicable statutory and 
regulatory provisions and judicial precedents, including the 
well-groundedness concept.  It is therefore apparent that he 
was knowledgeable regarding the necessity of competent 
evidence to support this claim.  

In Meyer v. Brown, 9 Vet. App. 425, 434 (1996), the Court 
stated that "a decision that a claim is not well grounded 
based on the evidence submitted is a perfectly [']proper['] 
decision for the Board to reach, and the Secretary is not 
required to seek any further development at that point in the 
absence of a well-grounded claim."  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), wherein the Court explained that 
"[t]he Robinette opinion held that 38 U.S.C. § 5103(a) 
imposes an obligation upon the Secretary to notify an 
individual of what is necessary to complete the application 
in the limited circumstances where there is an incomplete 
application which references other known and existing 
evidence."  

It does not appear that appellant has informed the VA of the 
existence of any specific competent evidence that would 
render this claim well grounded (i.e., competent evidence 
indicating that appellant's prostate carcinoma with loss of 
use of a creative organ is causally or etiologically related 
to the service-connected prostatitis).  He has contended that 
because he has done extensive medical research and has had 
training in prosecuting medical malpractice claims, he is 
competent to give medical opinion.  However, competent 
medical opinion requires more than reading textbooks, and 
training in the health care field is necessary to render one 
competent to provide medical opinion.  

In deciding the secondary service connection issue, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Where a claimant's service-connected disability aggravates, 
but is not the proximate cause of, a non-service-connected 
disability, service connection may be granted for that 
increment in severity of the non-service-connected disability 
attributable to the service-connected disability.  Allen, at 
7 Vet. App. 445, 448.

The post-military clinical records reflect that on March 1958 
VA examination, appellant reported that his prostatitis did 
not bother him much and he had no subjective genitourinary 
complaints.  Clinical examination was normal, but laboratory 
studies were interpreted as showing mild chronic prostatitis.  
VA outpatient treatment reports reflect that in November 
1991, appellant underwent a transrectal needle biopsy of the 
prostate due to a prostate nodule.  A PSA [prostate-specific 
antigen] result was 2.3.  A November 1991 biopsy pathology 
report diagnosed basal cell hyperplasia with atypia (right 
lobe) and glandular hyperplasia and focus of atypical 
glandular proliferation (left lobe); and with respect to the 
left lobe specimen, the changes were noted as probably 
insufficient for a definitive diagnosis of adenocarcinoma but 
sufficiently disturbing to warrant re-biopsy if clinically 
indicated.  Another transrectal needle biopsy of the prostate 
was accomplished in December 1991 and that biopsy pathology 
report diagnosed glandular hyperplasia with atypia (right 
lobe) and glandular hyperplasia (left lobe).  VA outpatient 
treatment reports reflect that in January 1992, mild benign 
prostatic hypertrophy was diagnosed on cystoscopy.  A PSA 
result was 2.3.  In January 1993, a history of a transrectal 
needle biopsy of the prostate 6 months ago with no carcinoma 
detected was noted.  Clinically, the prostate gland was 
unremarkable except for left induration.  A urinalysis was 
negative.  Mild prostatism was assessed.  

On April 1996 VA examination, the examiner reported that on 
review of the chart and pertinent records, appellant had a 
history of prostatitis during the late 1940's which had 
cleared up at that time and had not been a problem since.  
Appellant informed him of a recent finding of a soft prostate 
gland mass which was to be biopsied.  The examiner opined 
that this was a new occurrence, since there had been no 
continuing prostate problems between the 1940's and the 
present.  The examiner stated that appellant's PSA was in the 
high normal range.  The examiner opined that "there is no 
linkage between the previous diagnosis of prostatitis in a 
young man, with clearance; and that of a discrete prostate 
nodule in a middle-aged gentleman."  Appellant has not 
submitted any competent medical evidence to rebut that 
examiner's opinion as to the lack of a causal relationship 
between appellant's prostatitis and subsequent prostate 
nodule.

A November 21, 1996 VA outpatient treatment report indicated 
that appellant was being followed medically for a prostate 
nodule.  Prior PSA results were recorded as 1.9 (December 
1994), 1.8 (September 1995), and 2.49 (April 1996).  
Clinically, the prostate gland was firm and nontender.  A PSA 
test was recommended and a prostate biopsy was planned for 
December 19, 1996.  

In January 1997 written statements, appellant reported that 
prostate carcinoma had recently been diagnosed based on 
recent tests.  A January 2, 1997 VA outpatient treatment 
report revealed that his PSA was 2.5 at the time of recent 
biopsy and that the biopsy had shown a small focus of well-
differentiated CAP [cancer of the prostate].  Medical options 
offered to him were surveillance, total androgen blockage, 
radiation therapy, and total perineal prostatectomy.  A mid-
January 1997 VA outpatient treatment report noted that 
appellant was still considering his medical options with 
respect to his prostate carcinoma.  

In 1997, appellant submitted into evidence a university 
medical videotape titled "Treatments for Enlarged 
Prostate."  Additionally, he submitted a professional 
information brochure on Zoladex, which states that Zoladex is 
a synthetic hormone indicated, in part, in the palliative 
treatment of prostatic carcinoma; that chronic administration 
of that synthetic hormone leads to accessory sex organ 
regression; and that hormone levels return to pretreatment 
values within 12 weeks following the last implant 
administration in all but rare cases.  In a July 1997 written 
statement, he alleged that he had been prescribed Zoladex for 
prostate carcinoma with resultant loss of use of a creative 
organ.  Additionally, in the previous month he submitted a 
medical article concerning prostate carcinoma, which lists as 
risk factors a history of venereal disease, a history of 
prostate infections (more than two), and age (risk increases 
after the age of fifty).  The medical article explained that 
the "occurrence of cancer of the prostate cannot be 
controlled, since the causes are not known."  The article 
also noted that for cancer prevention one should avoid 
obesity and cut down on total fat intake.

Appellant has not presented any competent evidence indicating 
that prostate carcinoma with loss of use of a creative organ 
was causally or etiologically related to the service-
connected prostatitis, or that any post-service increase in 
severity of that disability was attributable to and caused by 
the service-connected prostatitis.  Lay statements are not 
competent evidence with respect to medical causation; and 
appellant is not qualified to offer medical opinion or 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Neither the university medical videotape on treatments for 
enlarged prostates, a professional information brochure on 
Zoladex, or a medical article concerning prostate carcinoma 
listing risk factors constitutes competent evidence as to the 
etiology of appellant's prostate carcinoma with loss of use 
of a creative organ.  Significantly, the medical article 
explained that the causes of prostate carcinoma are unknown; 
and although the professional information brochure on Zoladex 
referred to such hormone treatment for prostate carcinoma, 
there was no mention of it as a treatment for the service-
connected prostatitis.  Whether prostatitis may increase the 
risks of prostate carcinoma in the general population is not 
sufficient to well ground this claim, since none of the 
evidence submitted specifically pertains to the etiology of 
appellant's prostate carcinoma with loss of use of a creative 
organ.  In Sacks v. West, 11 Vet. App. 314 (1998), the Court 
held that a medical article that included a generic statement 
to the effect that a disease usually presents with certain 
symptoms and that a certain symptom often is the first 
symptom of the condition was too general to satisfy the nexus 
element of a well-grounded service connection claim.  

In Sacks, at 11 Vet. App. 314, 316, the Court cited to 
Libertine v. Brown, 9 Vet. App. 521 (1996), which held that, 
for purposes of determining whether a claim is well grounded, 
medical treatise evidence profferred by an appellant in 
connection with his lay testimony was insufficient to satisfy 
the requirement of medical evidence of nexus because "'none 
of [the treatise evidence] provides medical evidence 
demonstrating a causal relationship between this appellant's 
service-connected [post-traumatic stress disorder] and his 
alcohol and drug abuse.'"  An exception would be "where 
medical article or treatise evidence, standing alone, 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  However, 
that is not the case here.  The statement that pemphigus 
vulgaris 'usually presents...with erosion of mucous 
membranes...,' cannot be used by a lay person to evaluate 
meaningfully the facts of a specific case because it in no 
way addresses - let alone, eliminates -  the possibility of 
the existence of other conditions that also often present 
with the same symptomatology."  Sacks, at 317.  

The critical point is that there is no competent evidence 
indicating that appellant's prostate carcinoma with loss of 
use of a creative organ is causally or etiologically related 
to the service-connected prostatitis, or that any post-
service increase in severity of that disability is 
attributable to and caused by the service-connected 
prostatitis.  Nor is there any competent evidence of record 
indicating with a degree of certainty that there is any 
causality between prostatitis and prostate carcinoma, such as 
evidence that addresses or eliminates the existence of other 
potential causes of prostate carcinoma.  Consequently, the 
claim for secondary service connection for prostate carcinoma 
with loss of use of a creative organ is not well grounded, 
and, thus denied.  38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).  See also Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995).  It should be added that any claim for 
special monthly compensation based on loss of use of a 
creative organ secondary to prostate carcinoma lacks legal 
merit or lacks entitlement under the law, since prostate 
carcinoma is not a service-connected disability and special 
monthly compensation eligibility requires that the loss of 
use of a creative organ be the result of service-connected 
disability.  See 38 U.S.C.A. § 1114(k) (West 1991); 38 C.F.R. 
§ 3.350(a) (1998); and Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


II.  Whether the Unappealed Rating Decision of January 18, 
1949, was Clearly and Unmistakably Erroneous, Insofar as it 
Denied Service Connection for Hepatitis.

Appellant contends, in essence, that the unappealed rating 
decision of January 18, 1949, insofar as it denied his 
November 3, 1948 claim for service connection for hepatitis, 
was clearly and unmistakably erroneous, since the evidence 
then of record included service medical records, that 
documented treatment for hepatitis; and the rating decision's 
stated reason for denial of service connection for hepatitis 
(that existing statutes prohibited payment of disability 
compensation because he had reenlisted into service and was 
in receipt of active duty pay) was legally incorrectly 
applied.  

Based on these contentions, the Board initially concludes 
that appellant has raised a clear and unmistakable error 
claim with the requisite specificity.  See Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The Court stated in Luallen v. Brown, 8 Vet.App. 92, 94 
(1995):

The authority for reversing or amending a 
prior adjudication, if it is established 
that there was "clear and unmistakable 
error," is created by regulation, 
38 C.F.R. § 3.105(a) (1994), not by 
statute.  The regulation states in 
pertinent part:
(a) Error.  Previous determinations which 
are final and binding, including 
decisions of service connection...will be 
accepted as correct in the absence of 
clear and unmistakable error.  Where 
evidence establishes such error, the 
prior decision will be reversed or 
amended.  For the purpose of authorizing 
benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  

38 C.F.R. § 3.105(a).

To establish a valid CUE claim, an 
appellant must show that "Either the 
correct facts, as they were known at the 
time, were not before the adjudicator[,] 
or the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated."  
Russell v. Principi, 3 Vet.App. 310, 313 
(1992) (en banc).  Also, "[i]f a 
claimant-appellant wishes to reasonably 
raise CUE[,] there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be CUE on 
its face, persuasive reasons must be 
given as to why the result would have 
been manifestly different but for the 
alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).

The evidence then of record included appellant's service 
medical records, which documented treatment and diagnoses for 
infectious hepatitis in late 1947.  The hepatitis was 
clinically noted as mild in service and, on September 1948 
service discharge examination, was clinically noted as 
nonsymptomatic, nondisabling, and without any abnormality 
shown.  On November 3, 1948, appellant filed with the VA San 
Antonio, Texas, RO an initial application for disability 
benefits for infectious hepatitis.  This claim was an 
"original claim."  See 38 C.F.R. § 3.160(b) (1998).  Later 
that November and in December 1948, that RO sent him letters, 
respectively requesting him to submit any pertinent evidence 
and informing him that a decision on his claim would be 
deferred pending scheduling of a VA examination.  In January 
1949, appellant sent that RO a letter, stating that he could 
not report for examination because he had reenlisted into 
service "and there is no possibility to accept the 
pension."  However, he specifically requested that the claim 
remain a "pending" claim; and stated that since 
reenlistment, he had again been hospitalized for hepatitis.  
A "pending claim" is an "application, formal or informal, 
which has not been finally adjudicated."  See 38 C.F.R. 
§ 3.160(c) (1998).  On January 18, 1949, that Regional Office 
responded in writing, acknowledging receipt of appellant's 
January 1949 letter that he had reenlisted into service and 
informing him that "[s]ince existing statutes prohibit 
payment of disability compensation to a person in receipt of 
active duty pay, action has been taken disallowing your 
claim.  Should you be discharged from the service and desire 
to reopen your claim, it will be necessary for you to so 
inform this office."  

It appears that that Regional Office's January 18, 1949 
determination denying appellant's original claim for service 
connection for hepatitis was clearly and unmistakably 
erroneous, since the evidence then of record included service 
medical records that documented treatment for hepatitis and 
appellant had not withdrawn that service connection claim.  
Apparently, the RO erroneously denied appellant's claim for 
service connection for hepatitis based on laws and 
regulations governing payment of disability compensation 
where service connection is already in effect for a 
disability.  See, e.g., 38 C.F.R. § 3.654 (1998); 38 C.F.R. 
§ 3.299 (1949), pertaining to discontinuance of compensation 
pay for any period a veteran receives active service pay.  

A claim of clear and unmistakable error must be "based 
on...the law that existed at the time of the prior [RO] 
decision" being collaterally attacked.  Russell, 3 Vet.App. 
at 314.  The pertinent laws and regulations in effect at the 
time of the January 18, 1949 rating decision in question have 
remained essentially the same, and are as follows:  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.63, 3.77 (1949).  In pertinent part, for the showing of 
chronic disease in service, there are required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or 
diagnoses including the word "Chronic."  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

It is the Board's conclusion that the evidence then of record 
clearly established an in-service onset of appellant's 
chronic hepatitis.  The adjudicatory agency's failure to 
correctly apply the applicable laws and regulations and the 
doctrines they express to the operative facts appears to have 
been prejudicial to appellant, since clearly the result would 
have been manifestly different but for this error by the 
adjudicatory agency.  Consequently, the January 18, 1949 
determination, to the extent it denied service connection for 
hepatitis, was clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 1110, 1131, 7105; 38 C.F.R. §§ 3.104(a), 
3.105(a), 3.303(b)(d), 20.302(a).  


III.  Whether the Unappealed Rating Decision of April 2, 
1958, was Clearly and Unmistakably Erroneous, Insofar as it 
Assigned an Effective Date of September 23, 1957 for a Grant 
of Service Connection for Hepatitis

In light of the Board's determination herein that the January 
18, 1949 rating decision, to the extent it denied service 
connection for hepatitis, was clearly and unmistakably 
erroneous, it logically follows that the appellate issue of 
whether the unappealed rating decision of April 2, 1958, was 
clearly and unmistakably erroneous, insofar as it assigned an 
effective date of September 23, 1957 for a grant of service 
connection for hepatitis, is likewise clearly and 
unmistakably erroneous, since that September 23, 1957 date 
was assigned as date of reopened claim rather than the date 
from which benefits would have been payable if the corrected 
decision had been made.  The provisions of 38 C.F.R. 
§ 3.105(a) state, in pertinent part:  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  

Under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(k), for 
error (§ 3.105), the effective date of an award shall be the 
"[d]ate from which benefits would have been payable if the 
corrected decision had been made on the date of the revised 
decision." 

Under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(b)(2), the 
effective date of an award of direct service connection shall 
be the "[d]ay following separation from active service or 
date entitlement arose if claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later."

Thus, since the Board herein has determined that the 
appellant filed an original claim for direct-incurrence 
service connection for hepatitis on November 3, 1948, within 
1 year after separation from service (his initial active 
service period terminated September 27, 1948), the effective 
date of the award shall be the day following separation from 
active service, namely September 28, 1948, in accordance with 
38 C.F.R. §§ 3.105(a), 3.400(b)(2),(k).  Consequently, 
September 28, 1948, the day following separation from active 
service, shall be the effective date of award of service 
connection for hepatitis.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§§ 3.105(a), 3.400(b)(2),(k).

However, an effective date earlier than September 28, 1948, 
the day following separation from active service, is not 
warranted, since there is no legal authority for the 
assignment of an effective date for an award of service 
connection prior to the day following service separation.



IV.  Whether the Unappealed Rating Decision of April 2, 1958, 
was Clearly and Unmistakably Erroneous, Insofar as it Denied 
Service Connection for Traumatic Arthritis of the Knees, a 
Left Knee Growth, and Residuals of Injuries to the Back, 
Right 5th Metatarsal, and Right Index Finger

The main point appellant is raising with respect to this 
issue is that the RO committed clear and unmistakable error 
in denying service connection for traumatic arthritis of the 
knees, a left knee growth, and residuals of injuries to the 
back, right 5th metatarsal, and right index finger by failing 
to consider certain evidence then of record.  It is 
specifically alleged that this evidence included service 
medical records that documented treatment for traumatic 
arthritis of the knees, a left knee growth, and residuals of 
injuries to the back, right 5th metatarsal, and right index 
finger.  He specifically argues that on entry into service in 
1945, he was in sound physical condition and is so presumed 
legally; that service medical records document parachute 
jump-related injuries involving his back and presumably the 
foot; that service medical records document a right index 
finger injury; that an in-service left knee injury led to the 
development of arthritis which required surgery in May 1957, 
within one year of a period of ACDUTRA; and that the laws and 
regulations with respect to the one-year presumptive period 
for arthritis should have been applied.  Based on these 
contentions, the Board initially finds that appellant has 
raised a clear and unmistakable error claim with the 
requisite specificity.  See Fugo.

The April 2, 1958 rating sheet indicates that appellant's 
service medical records and a March 1958 VA examination 
report were considered by the Seattle, Washington, Regional 
Office.  The rating sheet specifically referred to an in-
service contusion of the right 5th metatarsal in June 1948; 
and a January 1946 parachute jump-related back injury with 
clinical treatment thereof in December 1946 and January 1947 
(negative x-rays).  That rating sheet stated that there was 
"[n]o record of arthritis of knees, injury rt index finger 
or fatty growth left knee.  VA exam shows no orthopedic 
disease...."  That rating sheet, with written notice sent to 
appellant later that month, explained that although he had 
been treated for a back injury and right foot contusion 
during service, the March 1958 VA examination did not record 
any disabling residuals thereof; and that there was no 
evidence of treatment for arthritis of the knees, a left knee 
growth, and a right index finger injury "in your service 
record" nor was there any other record indicating that such 
disabilities were incurred in or aggravated by service.  

The service records, including AGO Form 53, indicated that 
appellant had a Parachute Badge and had attended airborne 
school.  A July 1945 examination for entry into service did 
not reveal any pertinent complaints, findings, or diagnoses 
with respect to the claimed disabilities.  The actual service 
medical records then of record reported in December 1946 that 
the previous June, appellant had sustained a parachute jump-
related lumbar spine injury, for which he had not been 
hospitalized.  Clinically, findings were unremarkable, except 
for slight lumbar spine tenderness.  "Sprain, chronic, 
lumbar spine" was assessed.  Actual June 1946 
hospitalization records revealed treatment for syphilis from 
June 10-July 3, 1946 without any mention of any history of a 
back injury.  In January 1947, he was hospitalized with a 
history of a lumbar spine fracture 2 years ago while he was 
in the "paratroops."  He currently complained of a bump and 
throbbing in the lumbar region and numbness.  Clinically, 
there was a slight bump in the L1-L3 region.  The impression 
was questionable dislocation.  However, an x-ray of the 
lumbosacral spine revealed no abnormalities.  On orthopedic 
consultation at that time, appellant reported a history of a 
three-month hospitalization 2 years ago for a back injury 
with treatment by cast and strapping.  He currently 
complained of pain and limitation of motion of the back.  
Clinically, there was mild left total scoliosis, right 
erector spinal muscle spasm, and tenderness laterally over 
the L2-L3 transverse processes.  The impression was probable 
traumatic arthritis.  The following month, he had similar 
complaints as well as L2-L4 (right) pain.  In July 1947, 
appellant complained of sharp, severe right lumbar pain.  
Renal calculi was the assessment.  

In June 1948, appellant was hospitalized for 5 days (June 10-
15) for a right 5th metatarsal joint contusion after he 
accidently slipped, striking the right foot against a 
concrete swimming pool wall.  A June 16, 1948 medical record 
included a notation of a right 5th metatarsal fracture; with 
no marching or excessive duty and low quarter shoes ordered.  
However, a September 1948 service discharge examination noted 
no pertinent history, findings, or diagnoses with respect to 
the claimed disabilities.  Musculoskeletal system defects 
only listed a contusion of the right 4th metacarpal 
phalangeal joint, which was noted as nonsymptomatic.  

An October 1948 reenlistment examination noted no pertinent 
history, complaints, findings, or diagnoses with respect to 
the claimed disabilities.  In a November 1948 application for 
VA disability benefits, appellant alleged having a right 
index finger injury in February 1948, but made no mention of 
traumatic arthritis of the knees, a left knee growth, or 
residuals of injuries to the back and right 5th metatarsal.  
Service medical records then of record for the second period 
of service did not reveal any pertinent history, complaints, 
findings, or diagnoses with respect to the claimed 
disabilities.  

Appellant's DUTRA medical records did not reveal any 
pertinent history, complaints, findings, or diagnoses with 
respect to the claimed disabilities.  In an October 1956 
application for VA disability benefits, appellant alleged 
having had a back injury in May 1946, but made no mention of 
traumatic arthritis of the knees, a left knee growth, or 
residuals of injuries to the right 5th metatarsal and right 
index finger.  In a September 1957 application for VA 
disability benefits, appellant alleged having had a back 
injury in May 1946, traumatic arthritis of the knee in 1947, 
a left knee fatty growth in March 1957, a right little toe 
contusion in 1948, and a right index finger injury in 1947-
1948.  

The actual March 1958 VA examination report noted a history 
of a back injury in 1946, traumatic arthritis of the right 
knee in 1947, a left knee growth in March 1957 with May 1957 
surgical removal of that growth, a right little toe contusion 
in 1948, and a right index finger injury in 1947.  The 
appellant had no pertinent complaints with respect to the 
claimed disabilities.  Clinically, his gait, posture, and 
carriage were normal.  On special orthopedic examination, the 
examiner reported that appellant had no complaints concerning 
a back injury or right 5th metatarsal contusion; and that his 
only complaint was that the right index finger "aches when 
it gets cold."  Clinically, the right foot, back, and right 
index finger were noted to have "no significant 
abnormality."  The diagnosis was "[n]o orthopedic 
disease."  

The Court stated in Dolan v. Brown, 9 Vet. App. 358 (1996), 
and Crippen v. Brown, 9 Vet. App. 412 (1996), that rating 
decisions prepared prior to February 1990, the effective date 
for 38 U.S.C.A. § 5104(b) (which requires rating decisions to 
specify the evidence considered and the reasons for a 
particular disposition), were generally very brief and 
conclusionary.  In Dolan, at 9 Vet. App. 362, the Court 
stated that:

[F]or the Court to reopen this claim 
solely because the RO did not 
specifically mention the presumptions of 
sound condition and aggravation in its 
1955 decision and did not clearly 
articulate the reasons why each 
presumption did not attach would require 
the Court to presume that the RO did not 
properly discharge its official 
duties....Court must apply the 
"presumption of regularity" to "the 
official acts of public officers, and in 
the absence of clear evidence to the 
contrary, [must] presume that they have 
properly discharged their official 
duties."

In Crippen, at 9 Vet. App. 421, the Court stated that:

[A] CUE claim that was premised on an 
RO's clear failure to consider certain 
highly probative evidence, in violation 
of the regulation requiring adjudications 
to be based on all evidence of record (38 
C.F.R. § 3.303(a)), did present a viable 
theory for a CUE claim.  That is, 
challenging a failure to consider such 
evidence is not challenging the weighing 
or evaluation of evidence; it is asking 
that such process take place for the 
first time and thus does not constitute 
the reweighing or reevaluation that 
Russell and its progeny have proscribed.

The Board finds that the presumption of regularity has not 
been rebutted, in that it would not have been unreasonable 
for the Regional Office, in its April 2, 1958 rating 
decision, to have concluded that regardless of whether 
appellant was treated for any of the claimed disabilities 
during service, no residual disability had been clinically 
shown after service, since the post-service clinical evidence 
then of record consisted of a March 1958 VA examination 
report that clinically reported no significant orthopedic 
abnormalities and diagnosed "no orthopedic disease."  
Although on that VA examination, appellant complained that 
his right index finger ached "when it gets cold," this 
subjective complaint was not confirmed clinically as due to 
any demonstrable disability, since no significant abnormality 
of that finger was specifically clinically recorded.  In 
short, the Regional Office, in its April 2, 1958 rating 
decision, would not have been unreasonable to have weighed 
the evidence and determined that regardless of whether the 
service medical records had revealed treatment for the back, 
right index finger, and right foot, any such in-service 
symptomatology must have been acute and transitory without 
residual disablity, since the post-military clinical evidence 
then of record included normal gait, no significant 
abnormality of the right index finger, back, or right foot, 
and a diagnosis of no orthopedic disease present.  Moreover, 
the service medical records and that March 1958 VA 
examination then of record did not reveal any complaints, 
findings, or diagnoses pertaining to any knee 
disability/injury.  Thus, that Regional Office, in its April 
2, 1958 rating decision, would not have been compelled to 
allow service connection for any of the claimed disabilities, 
since no clinical evidence then of record confirmed the 
existence of any such residual disability.  

Although appellant argues that the laws and regulations with 
respect to presumptive service connection should have been 
applied for the claimed arthritis of the knees, the fact 
remains that none of the service or DUTRA medical records 
then of record (or constructively of record) revealed any 
knee treatment or abnormality.  A history of arthritis of the 
right knee in 1947 and of removal of a left knee growth in 
1957 was given by the veteran in the March 1958 examination 
considered by the RO, but no residual disability and no knee 
arthritis was medically demonstrated at the time of the 1958 
rating decision.  Even assuming arguendo that the presumptive 
service connection laws and regulations were applicable with 
regards to the September 5, 1955 to June 12, 1956 period of 
ACDUTRA in question, there was no actual clinical evidence 
then of record of any knee disability.

Thus, the April 2, 1958 rating decision, insofar as it denied 
service connection for traumatic arthritis of the knees, a 
left knee growth, and residuals of injuries to the back, 
right 5th metatarsal, and right index finger, was a 
reasonable exercise of rating judgment and not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 1110, 1131, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.303(b)(d), 
20.302(a).  


V.  Whether New and Material Evidence has been Submitted to 
Reopen Claims of Entitlement to Service Connection for a Knee 
Disorder and a Right Hand Disability

The Court remanded the issues of whether new and material 
evidence has been submitted to reopen appellant's claims for 
service connection for knee and right hand disabilities, in 
order for the Board to readjudicate those issues in 
accordance with 38 C.F.R. § 3.156(a) and Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for traumatic arthritis of 
the knees, a left knee growth, and residuals of an injury to 
the right index finger, "new" evidence means more than 
evidence which was not previously physically of record, and 
must be more than merely cumulative.  To be "material" 
evidence, it must by itself or in connection with evidence 
previously assembled be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); and Hodge.  The unappealed rating 
decision of April 2, 1958, which denied, in part, service 
connection for traumatic arthritis of the knees, a left knee 
growth, and residuals of an injury to the right index finger, 
is final and may not be reopened, in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a); Manio.

With regards to a preliminary matter, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of these claims to 
reopen service connection for traumatic arthritis of the 
knees, a left knee growth, and residuals of an injury to the 
right index finger.  38 U.S.C.A. § 5107(a).  After reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed and that no useful purpose would 
be served by remanding these issues with directions to 
provide additional assistance to the appellant.  In Gowen v. 
Derwinski, 3 Vet. App. 286 (1992), a single-judge memorandum 
decision, the Court stated that where new and material 
evidence has not been presented to reopen a previously denied 
claim, there is a statutory duty to assist the veteran in two 
circumstances:  (1) Where the claimant has specifically 
requested certain assistance (private medical records) which 
might help to substantiate his claim; and, (2) where the 
evidence before the Board raised sufficient notice of 
pertinent records (again, private medical records), which may 
constitute new and material evidence sufficient to justify 
reopening a prior claim.  See also Counts v. Brown, 6 Vet. 
App. 473 (1994); and Graves v. Brown, 8 Vet. App. 522, 525 
(1996), wherein the Court held that:

[W]hen a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material but has not been 
submitted with the application, the 
Secretary has a duty under section 5103 
to inform a claimant of the evidence that 
is "necessary to complete the 
application."

The Board finds that appellant was knowledgeable regarding 
the necessity of competent evidence showing that traumatic 
arthritis of the knees, a left knee growth, and residuals of 
an injury to the right index finger are related to military 
service.  See, in particular, the September 1991 Statement of 
the Case, which set out the applicable provisions of 
38 C.F.R. § 3.156(a); and March and May 1998 Supplemental 
Statements of the Case.  Additionally, it does not appear 
that appellant has informed the VA of the existence of any 
specific competent evidence that might prove to be new and 
material concerning these appellate issues.  See Graves, at 8 
Vet.App. 525.

The evidence previously considered in the unappealed rating 
decision of April 2, 1958 has been set forth in detail in 
Part IV of the Board decision herein. 

Neither the service medical records for the initial period of 
service nor a September 1948 service discharge examination 
included any pertinent history, findings, or diagnoses with 
respect to a knee or right hand disability.  On that service 
discharge examination, musculoskeletal system defects were 
listed as only a contusion of the right 4th metacarpal 
phalangeal joint, noted as nonsymptomatic.  An October 1948 
reenlistment examination noted no pertinent history, 
complaints, findings, or diagnoses with respect to the 
claimed disabilities.  Service medical records for the second 
period of service and subsequent DUTRA medical records did 
not reveal any pertinent history, complaints, findings, or 
diagnoses with respect to the claimed disabilities.  

On March 1958 VA examination, appellant had no pertinent 
complaints with respect to the claimed disabilities.  There 
was a history of left knee growth in March 1957, removed in 
May 1957.  Clinically, his gait was normal.  On special 
orthopedic examination, the examiner reported that 
appellant's only complaint was that the right index finger 
"aches when it gets cold."  Clinically, the right index 
finger was noted to have "no significant abnormality."  The 
diagnosis was "[n]o orthopedic disease."  Based on this 
evidence of record, the rating decision of April 2, 1958 
denied service connection for traumatic arthritis of the 
knees, a left knee growth, and residuals of an injury to the 
right index finger on the grounds that there was no evidence 
of treatment for arthritis of the knees, a left knee growth, 
and a right index finger injury in the service record nor was 
there any other record indicating that such disabilities were 
incurred in or aggravated by service.

The evidence received subsequent to the unappealed April 2, 
1958 rating decision is not new and material.  In 1990, 
appellant submitted May 1957 private hospitalization records.  
Those May 1957 private hospitalization records reveal that 
approximately 10 days earlier, he had noticed left popliteal 
space fullness with limited knee motion.  Significantly, past 
history was noted as noncontributory.  He underwent surgical 
excision of a left popliteal space rounded mass (with a 
preoperative diagnosis of a Baker's cyst).  The postoperative 
diagnosis was fat pad in left popliteal space.  A tissue 
pathology report diagnosis was skeletal muscle fragment.  The 
final hospital discharge diagnosis was left popliteal 
swelling, probably due to fatty deposition.  However, the 
fact remains that the initial clinical evidence of a knee 
disability was not until several years post service and 
approximately 11 months after the June 1956 period of ACDUTRA 
in question.  

Appellant contends that a Baker's cyst is a form of arthritis 
and that, therefore, since arthritis of the knee was 
manifested within one year of that period of ACDUTRA in 
question, the presumptive service connection laws and 
regulations are applicable and warrant service connection for 
arthritis.  Although he has submitted medical publications 
articles and medical definition concerning Baker's cysts and 
fat pads, such evidence does not substantiate his allegation 
that a Baker's cyst or fat pad is a form of arthritis or is 
invariably associated with arthritis.  For example, a medical 
article submitted states that according to a study of 
patients with various knee joint conditions in which fat pad 
was implicated (ligament/tendon, meniscal, and 
miscellaneous), fat pad pathology was usually secondary to 
other knee joint pathology.  A medical text defined Baker's 
cyst as "a collection of synovial fluid which has escaped 
from the knee joint or a bursa and formed a new synovial-
lined sac in the popliteal space; seen in degenerative or 
other joint diseases."  Another medical article submitted 
stated that synovial cysts "arise in association with a 
variety of joint disorders, including trauma, osteoarthritis, 
crystal arthroplasties, infection, and rheumatoid arthritis 
or one of its variants."  The fact that a cyst or fat pad 
may be secondary to or arise in association with arthritis 
does not establish that association in the veteran's case, 
and arthritis or fat pad associated with arthritis was not 
shown on the 1957 private hospital reports.

For clarification purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 1991); 38 C.F.R. § 3.1(d) (1998).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 
1991); 38 C.F.R. § 3.6(a),(c),(d) (1998).  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
1110, 1131 (West 1991).  It should be pointed out that 
service connection for disease during a period of inactive 
duty training may not be granted, since disability would not 
be due to "injury" incurred in or aggravated in line of 
duty.  38 U.S.C.A. §§ 101(22)-(24), 1110, 1131 (West 1991); 
38 C.F.R. § 3.6(a),(d) (1998).

Where a veteran served continuously for ninety (90) days or 
more during a period of war or peacetime after December 31, 
1946, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

The presumptive service connection laws and regulations 
require that a veteran has the requisite service and that 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, in order 
for that disease to be presumed to have been incurred in 
service.  The April 2, 1958 rating decision sheet indicates 
that service connection for aerotitis media was granted 
apparently on the basis of ACDUTRA treatment in March-April 
1956.  Consequently, because the evidentiary record does 
indicate that appellant has a disease or injury (aerotitis 
media) incurred in or aggravated while performing active duty 
for training, the ACDUTRA period in controversy is legally 
considered "service" ("active military, naval, or air 
service") under U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.1(d), 
3.6(a),(c),(d).  However, this is not controlling in this 
case, because appellant's joints in controversy have not been 
shown, by competent evidence, to be arthritic in service, 
ACDUTRA, or within the one-year post-military presumptive 
period.  

None of the competent evidence submitted subsequent to the 
unappealed April 2, 1958 rating decision relates any knee or 
right hand disability to service or DUTRA.  Lay assertions of 
medical causation are not sufficient to reopen a claim under 
38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  The May 1957 private hospitalization records do not 
constitute material evidence, since they do not link a left 
knee Baker's cyst or fat pad to appellant's active service or 
DUTRA.  Although appellant has submitted medical articles 
regarding the definition and etiology of Baker's cysts and 
fat pads in general, the evidence does not relate appellant's 
knee disability to service or DUTRA nor confirm the presence 
of arthritis in service, ACDUTRA, or within the one-year 
post-military presumptive period, and, thus, are immaterial.  
See Sacks.  Although in a May 1998 written statement, John W. 
Miles, M.D., reported having reviewed "some medical 
records...which consisted of a limited discharge summary and a 
pathology report.  The discharge summary suggested a 
diagnosis of a [B]aker's cyst, which was certainly suggested 
by the clinical history...."  Apparently, he was referring to 
said May 1957 private hospitalization records.  Regardless, 
Dr. Miles statement is irrelevant, since it does not in any 
way relate appellant's knee disability to service or DUTRA 
nor does it state that appellant had arthritis.  The earliest 
post-service clinical evidence definitely indicative of left 
knee arthritis was not until August 1992, decades after 
military service, at which time left knee pain secondary to 
degenerative joint disease was assessed in a VA outpatient 
treatment report; at that time the veteran gave a history of 
knee pain for the past 24 hours.  Mild degenerative changes 
of the left knee were indicated on subsequent x-ray but the 
records of knee complaints and treatment in the 1990s did not 
in any way relate appellant's knee disability to service or 
DUTRA.  A recently submitted July 1998 VA Doppler imaging 
study merely assessed a left knee Baker's cyst.

Thus, additional evidence submitted subsequent to that 
unappealed April 2, 1958 rating decision, to the extent it 
denied service connection for traumatic arthritis of the 
knees, a left knee growth, and residuals of a right index 
finger injury, when viewed in the context of all the 
evidence, does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Since new and material evidence has not 
been submitted, the claims for service connection for knee 
and right hand disabilitites are not reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  
The benefit-of-the-doubt doctrine is inapplicable, since new 
and material evidence has not been submitted to reopen the 
claims.  Annoni v. Brown, 5 Vet. App. 463 (1993).


VI.  Entitlement to § 1151 Benefits for Additional Disability 
Consisting of Prostate Carcinoma

As an initial matter, it should be pointed out that since 
appellant's § 1151 benefits claim was filed prior to October 
1, 1997, the amendments to 38 U.S.C.A. § 1151 implemented by 
section 422(a) of Pub. L. No. 104-204, the Department of 
Veterans Affairs and Housing and Urban Development, and 
Independent Agencies Appropriations Act, 1997, 110 Stat. 
2874, 2926 (1996) are inapplicable.  See VA O.G.C. Prec. Op. 
No. 40-97 (Dec. 31, 1997).  

The threshold question to be answered is whether appellant 
has presented evidence of a well-grounded claim with respect 
to the issue of entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability consisting of 
prostate carcinoma resulting from VA's failure to timely 
inform appellant of the increased risk of that disease due to 
his service-connected prostatitis and other known risk 
factors.  See Murphy; Tirpak; and King; and the discussion of 
the well-groundedness concept set forth in Part I of the 
Board's decision herein.  In this case, the evidentiary 
assertions by appellant as to the § 1151 claim are beyond the 
competence of the person making the assertions, as will be 
explained.

It should be pointed out that appellant has been informed by 
the RO at various stages of the proceedings that the claim 
was denied as not well grounded, because it had not been 
shown, by competent evidence, that any additional disability 
resulted from the July 1989 VA prostate surgery in question.  
See, in particular, a September 1997 rating decision and a 
March 1998 Supplemental Statement of the Case, which referred 
to the lack of competent evidence indicating that appellant's 
prostate carcinoma was related to prostatitis or resulted 
from VA treatment; and included provisions of law with 
respect to veterans' responsibility for filing a well-
grounded claim and applicable laws and regulations.  It is 
therefore apparent that he was knowledgeable regarding the 
necessity of competent evidence to support this § 1151 
benefits claim.  Thus, it is concluded that appellant had 
notice of the type of information needed to support said 
claim.  See Robinette; and Epps.  It does not appear that 
appellant has informed the VA of the existence of any 
specific known and existing competent evidence that would 
render this § 1151 benefits claim well grounded.

It is reiterated that the RO's September 1997 rating decision 
denied appellant's § 1151 claim essentially on the basis that 
it had not been shown, by competent evidence, that any 
additional disability consisting of prostate carcinoma 
resulted from VA treatment.  That September 1997 rating 
decision was not based upon a fault, negligence, or accident 
requirement set forth in 38 C.F.R. § 3.358(c)(3), a section 
of the regulation implementing 38 U.S.C.A. § 1151 which the 
Court in Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
invalidated on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The provisions of 38 C.F.R. 
§ 3.358, excluding that section (c)(3), remained valid.  
Historically, the decision was affirmed by the United States 
Court of Appeals for the Federal Circuit (Court of Appeals) 
in Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), and 
subsequently appealed to the United States Supreme Court 
(Supreme Court).  

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court of Veterans 
Appeals and the Court of Appeals.  Brown v. Gardner,__U.S.__, 
115 S. Ct. 552 (1994).  Thereafter, the Secretary of the VA 
sought an opinion from the Attorney General as to the full 
extent to which benefits involving claims under 38 U.S.C.A. 
§ 1151 were authorized under the Supreme Court's decision.  
Subsequently, a January 20, 1995, memorandum opinion from the 
Office of the Attorney General advised that as to required 
"causal connection," the Supreme Court had addressed three 
potential exclusions from coverage under 38 U.S.C.A. § 1151.  
The opinion explained that:  

Exclusion of the first two classes of 
cases would flow from the absence of the 
causal connection itself:  if the 
intended connection is limited to 
"proximate causation"...then "remote 
consequences" of treatment may be 
excluded,...and "incidents of a 
disease's or injury's natural 
progression" properly are excluded by VA 
regulations because VA action "is not 
the cause of the disability in these 
situations,"....[T]he third 
exclusion..., unlike the first two, does 
not turn on the absence of a causal link 
between VA treatment and the injury in 
question.  Rather, it seems to be 
premised on some theory of consent...What 
the Court...appears to have in mind...is 
not a naturally termed..."risk" at all, 
but rather the certainty or near-
certainty that an intended consequence of 
consensual conduct will materialize.

Subsequently, VA promulgated an amended rule § 3.358(c).  The 
provisions of 38 C.F.R. § 3.358(c), as amended, state, in 
pertinent part:

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.

This amended rule deletes the fault or accident requirement 
in section (c)(3), but does not alter the requirement in 
sections (c)(1) and (2) that additional disability is 
"proximately due" to VA action.  As the Board will explain, 
the competent evidence of record does not reflect that 
appellant has additional disability consisting of prostate 
carcinoma related to VA action or inaction.  Therefore, 
sections (c)(1) and (2), not (c)(3), are controlling with 
respect to the facts of this appellate issue.

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.  

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:

Section (b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  
(2) Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progress of disease or 
injuries for which the...hospitalization, 
etc., was authorized.  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern:  (1) It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2) The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

Appellant contends, in essence, that VA failed to inform him 
of the risks of prostate carcinoma, which include obesity, 
high fat intake, and his service-connected prostatitis.  It 
is argued that but for VA's failure to warn him of the 
increased prostate carcinoma risks from prostatitis, he could 
have taken steps to avoid the prostatitis from developing 
into benign prostatic hypertrophy and ultimately prostate 
carcinoma.  However, the salient point is that lay statements 
are not competent evidence with respect to medical causation; 
and appellant is not qualified to offer medical opinion or 
diagnosis.  Espiritu, supra.  

The controlling facts include those set forth in Part I of 
the Board's decision herein and will be again set out as 
follows:

On March 1958 VA examination, appellant reported that his 
service-connected prostatitis did not bother him much and he 
had no subjective genitourinary complaints.  Clinical 
examination was normal, but laboratory studies were 
interpreted as showing mild chronic prostatitis.  VA 
outpatient treatment reports reflect that in November 1991, 
appellant underwent a transrectal needle biopsy of the 
prostate due to a prostate nodule.  A PSA result was 2.3.  A 
November 1991 biopsy pathology report diagnosed basal cell 
hyperplasia with atypia (right lobe) and glandular 
hyperplasia and focus of atypical glandular proliferation 
(left lobe); and with respect to the left lobe specimen, the 
changes were noted as probably insufficient for a definitive 
diagnosis of adenocarcinoma but sufficiently disturbing to 
warrant re-biopsy if clinically indicated.  Another 
transrectal needle biopsy of the prostate was accomplished in 
December 1991 and that biopsy pathology report diagnosed 
glandular hyperplasia with atypia (right lobe) and glandular 
hyperplasia (left lobe).  VA outpatient treatment reports 
reflect that in January 1992, mild benign prostatic 
hypertrophy was diagnosed on cystoscopy.  A PSA result was 
2.3.  In January 1993, a history of a transrectal needle 
biopsy of the prostate 6 months ago with no carcinoma 
detected was noted.  Clinically, the prostate gland was 
unremarkable except for left induration.  A urinalysis was 
negative.  Mild prostatism was assessed.

On April 1996 VA examination, the examiner reported that on 
review of the chart and pertinent records, appellant had a 
history of prostatitis during the late 1940's which had 
cleared up at that time and had not been a problem since.  
Appellant informed him of a recent finding of a soft prostate 
gland mass which was to be biopsied.  The examiner opined 
that this was a new occurrence, since there had been no 
continuing prostate problems between the 1940's and the 
present.  The examiner stated that appellant's PSA was in the 
high normal range.  The examiner opined that "there is no 
linkage between the previous diagnosis of prostatitis in a 
young man, with clearance; and that of a discrete prostate 
nodule in a middle-aged gentleman."  Appellant has not 
submitted any competent medical evidence to rebut that 
examiner's opinion as to the lack of a causal relationship 
between appellant's prostatitis and subsequent prostate 
nodule.

A November 21, 1996 VA outpatient treatment report indicated 
that appellant was being followed medically for a prostate 
nodule.  Prior PSA results were recorded as 1.9 (December 
1994), 1.8 (September 1995), and 2.49 (April 1996).  
Clinically, the prostate gland was firm and nontender.  A PSA 
test was recommended and a prostate biopsy was planned for 
December 19, 1996.  

In January 1997 written statements, appellant reported that 
prostate carcinoma had recently been diagnosed based on 
recent tests.  A January 2, 1997 VA outpatient treatment 
report revealed that his PSA was 2.5 at the time of recent 
biopsy and that the biopsy had shown a small focus of well-
differentiated CAP.  Medical options offered to him were 
surveillance, total androgen blockage, radiation therapy, and 
total perineal prostatectomy.  A mid-January 1997 VA 
outpatient treatment report noted that appellant was still 
considering his medical options with respect to his prostate 
carcinoma.  

In 1997, appellant submitted into evidence a university 
medical videotape titled "Treatments for Enlarged 
Prostate."  Additionally, he submitted a professional 
information brochure on Zoladex, which states that Zoladex is 
a synthetic hormone indicated, in part, in the palliative 
treatment of prostatic carcinoma; that chronic administration 
of that synthetic hormone leads to accessory sex organ 
regression; and that hormone levels return to pretreatment 
values within 12 weeks following the last implant 
administration in all but rare cases.  In a July 1997 written 
statement, he alleged that he had been prescribed Zoladex for 
prostate carcinoma with resultant loss of use of a creative 
organ.  Additionally, in the previous month he submitted a 
medical article concerning prostate carcinoma, which lists as 
risk factors a history of venereal disease, a history of 
prostate infections (more than two), and age (risk increases 
after the age of fifty).  The medical article explained that 
the "occurrence of cancer of the prostate cannot be 
controlled, since the causes are not known."  The article 
also noted that for cancer prevention one should avoid 
obesity and cut down on total fat intake.  He submitted 
another medical article which states that evidence from human 
and animal studies "implies" that excessive fat intake 
increases the risk of cancers, including that of the 
prostate.  

Neither the university medical videotape on treatments for 
enlarged prostates, a professional information brochure on 
Zoladex, or a medical article concerning prostate carcinoma 
listing risk factors constitutes competent evidence as to the 
etiology of appellant's prostate carcinoma.  Significantly, 
the medical article explained that the causes of prostate 
carcinoma are unknown; and although the professional 
information brochure on Zoladex referred to such hormone 
treatment for prostate carcinoma, there was no mention of it 
as a treatment for the service-connected prostatitis.  
Whether prostatitis may increase the risks of prostate 
carcinoma in the general population is not sufficient to well 
ground this claim, since none of the evidence submitted 
specifically pertains to the etiology of appellant's prostate 
carcinoma.  See Sacks.  

Appellant has not presented any competent evidence indicating 
that his prostate carcinoma was causally or etiologically 
related to the service-connected prostatitis or resulted from 
any VA treatment or omission of treatment.  Additionally, 
there is no competent evidence indicating that VA had a duty 
to inform appellant of the risks of prostate carcinoma.  Even 
assuming arguendo that VA had such a duty to inform him of 
prostate carcinoma risks, there is no competent evidence 
indicating that but for the omission by VA, he would not have 
developed prostate carcinoma.  It should be emphasized that, 
as the medical article appellant submitted acknowledges, the 
causes of prostate carcinoma are unknown.  Lay statements are 
not competent evidence with respect to medical causation; and 
appellant is not qualified to offer medical opinion or 
diagnosis.  See Espiritu.

In short, there is no competent evidence of record indicating 
with any reasonable degree of certainty or even that it is as 
likely as not that there is any causality between appellant's 
prostatitis and prostate carcinoma or appellant's prostate 
carcinoma and VA treatment/omission of treatment, such as 
evidence that addresses or eliminates the existence of other 
potential causes of prostate carcinoma.  Appellant has not 
shown, by competent evidence, that any additional disability 
resulted from the VA treatment in question.  Again, see 
Espiritu, at 2 Vet. App. 494.  There is no competent evidence 
indicating that the VA failed to timely diagnose and treat 
him.  There is no competent medical opinion to the contrary.  
There is no competent evidence indicating that but for VA 
treatment/omission of treatment, his prostate carcinoma would 
not have developed or would have been of lesser severity.  

While the Board has considered the statements and evidence 
presented by appellant, they do not constitute competent 
evidence with respect to medical causation, diagnosis and 
treatment.  Sacks, Grottveit; Espiritu, supra.  See Sweitzer 
v. Brown, 5 Vet. App. 503, 505 (1993), wherein the Court 
affirmed a Board decision which determined that a claim for 
§ 1151 benefits was not well grounded since the veteran's 
injury was coincidental to, but not the result of, VA action.  
Appellant has not shown, by competent evidence, that any 
additional disability consisting of prostate carcinoma 
resulted from VA's treatment/omission of treatment, including 
alleged failure to timely inform him of the increased risk of 
that disease due to his service-connected prostatitis and 
other known risk factors.  Accordingly, since appellant has 
not met the initial burden of submitting evidence to justify 
a belief by a fair and impartial individual that the claim 
for entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability involving prostate carcinoma 
resulting from VA treatment/omission of treatment is well 
grounded, the § 1151 claim is denied.  Grottveit; and 
Grivois. 


VIII.  Entitlement to Earlier Effective Dates for Grants of 
Service Connection for Headaches, a Respiratory Disorder, 
Classified as Bronchitis, and Sinusitis/Rhinitis (including 
Whether the Unappealed Rating Decision of April 2, 1958, was 
Clearly and Unmistakably Erroneous in not Inferring a Claim 
for a Sino-pulmonary Disorder)

The appellant contends, in essence, that earlier effective 
dates for grants of service connection for headaches, a 
respiratory disorder, classified as bronchitis, and 
sinusitis/rhinitis are warranted.  It is asserted that he has 
had "blinding" headaches since service in 1946; that such 
headaches are sinus headaches; and that an in-service boxing 
injury to the nose caused a deviated nasal septum, which led 
to the development of sinusitis and chronic obstructive 
pulmonary disease.  

Appellant asserts that a claim for a sino-pulmonary disorder 
should have been reasonably inferred by the VA Regional 
Office in its April 1958 rating decision based on his 
complaints of an ear infection with sinus drainage and 
headaches on a March 1958 VA examination with clinical 
findings and diagnoses of sinusitis, rhinitis, and a nasal 
polyp on sinus x-ray; and that said failure to infer a claim 
constitutes clear and unmistakable error.   

The service medical records reveal treatment for acute 
pharyngitis in the mid-1940's.  In September 1947, appellant 
was treated for sinusitis and complaints included headaches.  
The impression was questionable chronic sinusitis as cause of 
headaches.  In November 1947, he had headaches, nausea, and 
vomiting; and hepatitits was treated and diagnosed.  In July 
1948, he was treated for nasopharyngitis and bronchitis.  A 
September 1948 service discharge examination and October 1948 
reenlistment examination, including chest x-rays, did not 
reveal any pertinent abnormality.  Subsequent military 
medical records include treatment for acute upper respiratory 
infection in October 1948, bronchitis in June 1949, a cold in 
July 1952, vasomotor rhinitis in September 1952, and a cold, 
acute pharyngitis, bronchitis and rhinitis in 1955 and March 
1956.  Hay fever was noted in April and May 1956.

In a November 1948 application for VA disability benefits, 
appellant made no mention of a sino-pulmonary disorder or 
headaches.  In October 1956 and September 1957 applications 
for VA disability benefits, he alleged having had an infected 
right ear, but again made no mention of a sino-pulmonary 
disorder or headaches.  

The actual March 1958 VA examination report noted a history 
of an infected right ear drum since the mid-1950's with acute 
sinusitis; and a history of frontal headaches and occasional 
earaches since service.  Appellant's complaints included 
"the ear infection is draining into my sinus."  Clinically, 
the sinuses were negative, except a nasal polyp was 
radiographically noted in the left maxillary sinus.  The 
nasal septum was straight.  There was right inferior 
turbinate hypertrophy with increased mucosal secretions.  The 
pulmonary system was normal, including on chest x-ray.  
Diagnoses included chronic catarrhal rhinitis and history of 
acute sinusitis.  

The April 2, 1958 rating sheet indicates that appellant's 
service medical records and the March 1958 VA examination 
report were considered by the Seattle, Washington, Regional 
Office.  The rating sheet specifically referred to in-service 
treatment for various conditions, but made no mention of any 
treatment for a sino-pulmonary disorder or headaches.  
However, the rating sheet did state that the VA examination 
showed, in part, acute sinusitis and chronic catarrhal 
rhinitis.  However, the rating sheet, with notice thereof, 
did not render a decision with respect to any sino-pulmonary 
disorder or headaches or refer to a claim for such 
disabilities having been filed by appellant.  

On April 1990 VA hospitalization, an 18-year history of 
asthma was reported.  Asthma was diagnosed.  Subsequent 
medical records include diagnoses of asthma and reactive 
airway disease.  A December 1992 written statement from 
Michael Vlahos, M.D., received February 10, 1993, reported 
that appellant had been his patient for the past 27 years; 
that he had a history of acute pharyngitis, vasomotor 
rhinitis, sinusitis, and otitis; that it was his impression 
these upper respiratory occurrences had their origin and 
exacerbation in service with sequalae after a period of time; 
and that chronic obstructive pulmonary disease developed as 
an end result (in a November 1994 written statement, he 
divulged that he had roomed and worked with appellant while 
they were members of the National Guard in the mid-1950's and 
had seen him thereafter).  A June 1993 written statement from 
appellant's spouse reported that he had had flu-like symptoms 
for several years.  August 1993 VA examinations reports 
included diagnoses of chronic obstructive pulmonary disease 
unrelated to history of nasal polyps and allegic 
rhinitis/sinusitis.  On August 1994 VA hospitalization, 
appellant underwent a septoplasty for severe nasal septum 
deviation.  

A critical issue for resolution concerns establishing what 
date a claim for service connection for a sino-pulmonary 
disorder or headaches was initially filed with VA for 
effective date purposes.  In Brannon v. West, 12 Vet. App. 32 
(1998), the appellant in that case contended that the Board 
failed to address an "implicit" claim for secondary service 
connection.  The Court referred to prior decisions in which 
it had held that the Board was required to adjudicate all 
issues reasonably raised by a liberal reading of an 
appellant's substantive appeal (emphasis added), including 
documents and oral testimony.  However, "the Board is not 
required to anticipate a claim for a particular benefit where 
no intention to raise it was expressed.  See Talbert v. 
Brown, 7 Vet.App. 352, 356-57 (1995) (holding that the BVA is 
not required to do a [']prognostication['] but to review 
issues reasonably raised by the substantive appeal)."  
Brannon, at 12 Vet. App. 34.  

In Brannon, at 12 Vet. App. 34-35, the Court explained 
further that the appellant in that case argued that the Board 
failed to adjudicate a claim that was reasonably raised by 
the medical evidence of record.  The Court held that:

A claim "means a formal or informal 
communication in writing requesting a 
determination of entitlement, or 
evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1997) 
(emphasis added).  "Any communication or 
action, indicating an intent to apply for 
one or more benefits under the laws 
administered by the Department of 
Veterans Affairs...may be considered an 
informal claim.  Such informal claim must 
identify the benefit sought."  38 C.F.R. 
§ 3.155(a) (1997) (emphasis added)....  
Therefore, before a VARO or the BVA can 
adjudicate an original claim for 
benefits, the claimant must submit a 
written document identifying the benefit 
and expressing some intent to seek it....  
The mere presence of the medical evidence 
does not establish an intent on the part 
of the veteran to seek secondary service 
connection for the psychiatric condition.  
See, e.g., KL v. Brown, 5 Vet.App. 205, 
208 (1993); Crawford v. Brown, 5 
Vet.App. 33, 35 (1993); cf.  38 C.F.R. 
§ 3.157(b) (1997) (permitting certain 
medical reports to be accepted as an 
"informal claim for increased benefits 
or an informal claim to reopen").  

The provisions of 38 C.F.R. § 3.157(b) (1998) state, in 
pertinent part:  Claim.  Once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
one of the following will be accepted as an informal claim 
for increased benefits or an informal claim to reopen....  (1) 
Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient treatment or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim....  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  

In the instant case, the March 1958 VA examination in 
question cannot be considered an "informal claim" for a 
sino-pulmonary disorder or headaches under 38 C.F.R. 
§ 3.157(b), since a formal claim for pension or compensation 
had not been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, prior to that March 
1958 VA examination.  Alternatively, the mere fact that there 
were complaints, findings, or diagnoses pertaining to a sino-
pulmonary disorder or headaches on that March 1958 VA 
examination does not evidence an intent on the part of 
appellant to seek service connection for a sino-pulmonary 
disorder or headaches.  See Brannon; and 38 C.F.R. § 3.155(a) 
(1998).  Thus, the unappealed rating decision of April 2, 
1958 was not clearly and unmistakably erroneous in not 
inferring a claim for service connection for a sino-pulmonary 
disorder or headaches, since there was no "claim" to infer.  
38 C.F.R. §§ 3.105(a), 3.155(a); Brannon.  

It is not determinative whether any sino-pulmonary disorder 
or headaches were initially factually ascertainable during 
military service, but rather what date was a claim for 
service connection for a sino-pulmonary disorder or headaches 
initially filed with VA for effective date purposes.

It is reiterated that under 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2), the effective date of an award of direct 
service connection shall be the "[d]ay following separation 
from active service or date entitlement arose if claim is 
received within 1 year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later."

By June and September 1997 rating decisions, the RO in effect 
granted service connection and assigned an effective date of 
February 10, 1992 each for sinusitis/rhinitis and bronchitis.  
In the October 1997 Supplemental Statement of the Case, the 
RO incorrectly stated that service connection for rhinitis 
had been denied by the April 2, 1958 rating decision in 
question.  Although that April 2, 1958 rating decision sheet 
noted that chronic catarrhal rhinitis was shown on March 1958 
VA examination, neither that rating decision sheet, nor the 
notice thereof sent to appellant that month, specifically 
addressed the issue of service connection for rhinitis or for 
that matter any sino-pulmonary disability.  The RO correctly 
stated in that September 1997 rating decision that service 
connection for sinusitis had not been denied by the April 2, 
1958 rating decision in question.  In any event, the reason 
the RO assigned February 10, 1992 as the effective date for a 
grant of service connection for sinusitis/rhinitis and 
bronchitis is unclear, since the reason was not specified in 
the rating decisions or Supplemental Statements of the Case.

The Board disagrees with the February 10, 1992 effective date 
assigned by the RO for a grant of service connection for 
sinusitis/rhinitis and bronchitis.  The Board instead finds 
that appellant did not submit any communication expressing an 
intent to apply for service connection for a sino-pulmonary 
disorder until a February 15, 1991 RO hearing (a hearing 
which was scheduled on an issue of service connection for a 
cardiovascular disability, including hypertension).  In that 
February 15, 1991 RO hearing transcript, at T.2, he testified 
as to in-service treatment for respiratory disorders, 
including sinusitis and bronchitis; and unequivocably claimed 
service connection for a respiratory condition.  At that 
hearing, he submitted a February 13, 1991 written statement, 
wherein he referred to having had chronic sinus[itis], 
rhinitis, and pulmonary-type illness for the past 45 years.  
See T.1, 9.  The Board therefore concludes that the earliest 
communication received by VA from appellant expressing an 
intent to apply for service connection for a sino-pulmonary 
disorder was February 15, 1991, date of that hearing in 
question.  Since this February 15, 1991 date is the earliest 
"claim" for service connection for a sino-pulmonary 
disorder, an earlier effective date of February 15, 1991 is 
granted, since the effective date of the award is controlled 
by the filing date of the original claim, namely February 15, 
1991, in accordance with 38 C.F.R. § 3.400(b)(2).  
Consequently, February 15, 1991, date of receipt of 
appellant's original claim, shall be the effective date of 
award of service connection for sinusitis with rhinitis and a 
respiratory disorder, classified as bronchitis.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2); Brannon.  However, an 
effective date earlier than February 15, 1991, date of 
receipt of appellant's original claim, is not warranted, 
since the original claim was not filed within one year after 
military service.  See 38 C.F.R. § 3.400(b)(2), which 
provides, in pertinent part, that the effective date of an 
award of direct service connection shall be the "[d]ay 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later."

Appellant did not submit any communication expressing an 
intent to apply for service connection for headaches until a 
February 25, 1992 written statement dated and stamped as 
received by the RO on February 25, 1993.  In that February 
25, 1992 written statement, he claimed having had 
"blinding" headaches since service.  In a December 1993 
rating decision, the RO granted service connection for 
atypical headaches, effective February 25, 1993.  It appears 
that that assigned effective date was based upon the February 
25, 1993 date stamped on said written statement from 
appellant as received by the RO.  Since this February 25, 
1993 date is the earliest "claim" for service connection 
for headaches, that February 25, 1993 effective date for 
service connection for atypical headaches was correctly 
assigned by the RO, since the effective date of the award is 
controlled by the filing date of the original claim, namely 
February 25, 1993, in accordance with 38 C.F.R. 
§ 3.400(b)(2).  See 38 U.S.C.A. § 5110(a); Brannon.  Since 
the preponderence of the evidence is against allowance of 
this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  


IX.  Entitlement to an Effective Date Earlier than February 
17, 1994 for an Evaluation of 20 percent for Prostatitis; 
Entitlement to an Increased (Compensable) Rating for 
Prostatitis, for the Period Prior to February 17, 1994; and 
Entitlement to an Increased Rating in Excess of 20 Percent 
for Prostatitis, for the Period On and Subsequent to February 
17, 1994

Appellant seeks an increased (compensable) rating for 
prostatitis for the period prior to February 17, 1994; an 
increased rating for that disability in excess of 20 percent 
on and subsequent to February 17, 1994; and assignment of an 
effective date earlier than February 17, 1994 for a 20 
percent rating for that disability.  He contends that the 
effective date for a 20 percent rating for that disability 
should have been February 25, 1992, the date a written 
statement was received by the RO, wherein he alleged having 
prostate problems with frequent urination.  

With respect to these appellate issues, it should be pointed 
out that VA amended its regulations for rating genitourinary 
system disabilities (which include prostatitis).  See 59 Fed. 
Reg. 2,527 (Jan. 18, 1994); (codified at 38 C.F.R. § 4.115a 
(1994)), effective February 17, 1994.  It should be explained 
that the revised regulations are not applied retroactively.  
See, e.g., Rhodan v. West, 12 Vet. App. 55, 57 (1998). 

Initially, the Board finds that appellant's aforementioned 
claims for increased ratings for prostatitis and an earlier 
effective date are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), since they are arguably 
plausible.  A comprehensive medical history and detailed 
findings regarding that disability over the years are 
documented in the medical evidence.  VA outpatient treatment 
reports reveal the severity of that disability for the 
periods in question.  Additionally, the 1996 VA examiner 
noted that the veteran had had no problems with prostatitis 
since the late 1940s.  Additionally, there is no indication 
that more recent, relevant medical records exist that would 
indicate a greater degree of severity of that disability in 
issue than that shown on said VA outpatient treatment reports 
and examination which show that treatment was for nonservice-
connected prostate carcinoma.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected prostatitis 
in the context of the total history of that disability, 
particularly as it affects the ordinary conditions of daily 
life, including employment, as required by the provisions of 
38 C.F.R. §§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, as 
the Court stated in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), "[w]here...an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern."  

The service medical records reflect treatment for prostatitis 
in August 1947.  The September 1948 service discharge 
examination, an October 1948 reenlistment examination, 
service medical records for the second period of service, and 
subsequent DUTRA medical records did not reveal any pertinent 
history, complaints, findings, or diagnoses with respect to 
that disability.  In a September 23, 1957 application for VA 
disability benefits, appellant alleged having had prostatitis 
in 1947.  On March 1958 VA examination, appellant reported 
that his prostatitis did not bother him much and he had no 
subjective genitourinary complaints.  Clinical examination 
was normal, and laboratory studies were interpreted as 
showing mild chronic prostatitis.  

An rating decision of April 2, 1958, in part, granted service 
connection and assigned a noncompensable evaluation for 
prostatitis, effective September 23, 1957.  Appellant was 
provided timely notice of this rating decision, but did not 
file a Notice of Disagreement therewith.  See 38 U.S.C.A. 
§ 7105(West 1991); 38 C.F.R. §§ 20.201, 20.302(a) (1998).  
Since appellant did not timely express disagreement with that 
rating decision, that unappealed rating decision is final and 
may not be reopened, in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a); Manio and Hodge.  Thus, an earlier 
effective date for a 20 percent rating for prostatitis may 
not be premised on the claim that gave rise to the April 2, 
1958 rating decision or the evidence of record at the time of 
that unappealed decision.

VA outpatient treatment reports reflect that in November 
1991, appellant underwent a transrectal needle biopsy of the 
prostate due to a prostate nodule.  A PSA result was 2.3.  A 
November 1991 biopsy pathology report diagnosed basal cell 
hyperplasia with atypia (right lobe) and glandular 
hyperplasia and focus of atypical glandular proliferation 
(left lobe); and with respect to the left lobe specimen, the 
changes were noted as probably insufficient for a definitive 
diagnosis of adenocarcinoma but sufficiently disturbing to 
warrant re-biopsy if clinically indicated.  Another 
transrectal needle biopsy of the prostate was accomplished in 
December 1991 and that biopsy pathology report diagnosed 
glandular hyperplasia with atypia (right lobe) and glandular 
hyperplasia (left lobe).  VA outpatient treatment reports 
reflect that in January 1992, mild benign prostatic 
hypertrophy was diagnosed on cystoscopy.  A PSA result was 
2.3.  However, none of these medical records reflect specific 
treatment for the service-connected prostatitis.  

Appellant submitted to the RO a February 25, 1992 written 
statement received by the RO on February 25, 1993, wherein he 
alleged having prostate problems, frequent urination, and 
that he would be up several times at night but was unsure 
whether this was due to a respiratory disorder or the need to 
urinate.  In the Board's opinion, this written statement 
received by the RO on February 25, 1993 may be reasonably 
characterized as a "reopened" claim for an increased rating 
for prostatitis.  

A January 1993 VA outpatient treatment report noted a history 
of a transrectal needle biopsy of the prostate 6 months ago 
with no carcinoma detected.  Appellant complained of 
[urination] frequency (2-3) and voiding (1-2).  It was 
reported that he was negative for urinary tract infection, 
passed calculi, or hematuria.  Clinically, the prostate gland 
was unremarkable except for left induration.  A urinalysis 
was negative.  Mild prostatism was assessed.

Under Diagnostic Code 7527, in effect prior to February 17, 
1994, prostate gland infections were rated as chronic 
cystitis, depending on the functional disturbance of the 
bladder.  A noncompensable evaluation may be assigned for 
mild chronic cystitis.  A 10 percent evaluation requires 
moderate cystitis; pyuria, with diurnal and nocturnal 
frequency.  A 20 percent evaluation requires moderately 
severe cystitis; diurnal and nocturnal frequency with pain, 
tenesmus.  A 40 percent evaluation requires severe cystitis; 
urination at intervals of 1 hour or less; contracted bladder.  
A 60 percent evaluation may be assigned where cystitis 
results in incontinence requiring constant wearing of an 
appliance.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date; otherwise, it is 
the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  A recent Precedent Opinion of the 
VA General Counsel, O.G.C. Prec. Op. No. 12-98 (Sept. 23, 
1998), held that (1) since 38 C.F.R. § 3.400(q)(1)(i) states 
that, when new and material evidence is received within the 
appeal period or prior to an appellate decision, the 
effective date "will be as though the former decision had 
not been rendered," the statutory provision and regulations 
governing the effective date of an original claim for 
increased rating, 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400, must be applied; and (2) the effective date for an 
increased rating based upon new and material evidence 
submitted during the appeal period or prior to an appellate 
decision is the date on which the facts establish the 
increase occurred or the date of the original claim for 
increase, whichever is later.

Since prior to February 17, 1994, the clinical evidence of 
record revealed no more than mild prostatism without any 
pyuria or diurnal frequency, a compensable evaluation for the 
service-connected prostatitis would not be warranted prior to 
that date.  See 38 C.F.R. § 4.7 and Diagnostic Code 7527, 
effective prior to February 17, 1994.  For the same reason, 
although a written statement received by the RO on February 
25, 1993 may be reasonably characterized as a "reopened" 
claim for an increased rating for prostatitis, an effective 
date in excess of 20 percent would not be warranted prior to 
February 17, 1994, since no more than mild, not moderately 
severe, prostatitis was factually ascertainable prior to that 
date.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2

Under Diagnostic Code 7527 as amended, in effect on and 
subsequent to February 17, 1994, prostate gland infections 
are rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  Since the evidentiary record does 
not reflect any recent complaints or clinical findings 
pertaining to urinary tract infection, appellant's service-
connected prostatitis is more appropriately rated as voiding 
dysfunction (in this case, as urinary frequency-type of 
voiding dysfunction, because appellant alleged in his 
February 25, 1993 written statement in question and a January 
1993 VA outpatient treatment report that he had urinary 
frequency).  Under 38 C.F.R. § 4.115a, as amended, urinary 
frequency with daytime voiding interval between one and two 
hours, or; awakening to void two times per night may be 
assigned a 20 percent evaluation.  A 40 percent evaluation 
requires daytime voiding interval less than one hour, or; 
awakening to void five or more times per night.  

With respect to the period on and subsequent to February 17, 
1994, on April 1996 VA examination, the examiner reported 
that upon review of the chart and pertinent records, 
appellant had a history of prostatitis during the late 1940's 
which had cleared up at that time and had not been a problem 
since.  Appellant informed him of a recent finding of a soft 
prostate gland mass which was to be biopsied.  The examiner 
opined that this was a new occurrence, since there had been 
no continuing prostate problems between the 1940's and the 
present.  The examiner stated that appellant's PSA was in the 
high normal range.  The examiner opined that "there is no 
linkage between the previous diagnosis of prostatitis in a 
young man, with clearance; and that of a discrete prostate 
nodule in a middle-aged gentleman."  Appellant has not 
submitted any competent medical evidence to rebut that 
examiner's opinion as to the lack of a causal relationship 
between appellant's prostatitis and subsequent prostate 
nodule and his current compalints.  

Although subsequent VA clinical records reflect treatment for 
prostate carcinoma, non-service-connected disabilities may 
not be considered in evaluating the severity of the service-
connected prostatitis.  In a January 1996 written statement, 
appellant alleged awakening to void 3-4 times per night.  In 
short, however, appellant's service-connected prostatitis has 
not been clinically shown, for the period on and subsequent 
to February 17, 1994, to result in urinary tract infection; 
voiding dysfunction that produces urinary frequency with 
daytime voiding interval less than one hour or awakening to 
void five or more times per night; or the equivalent of more 
than moderately severe cystitis.  38 C.F.R. § 4.115a, old and 
new versions, Diagnostic Code 7527.  Thus, the effective date 
of the assignment of the 20 percent rating for prostatitis is 
controlled by the earliest date entitlement was reasonably 
shown, namely the February 17, 1994 effective date of the 
amendment to the rating schedule, rather than February 25, 
1993 (date of reopened claim).

In deciding the service-connected prostatitis increased 
rating issues herein, the Board has considered the provisions 
of 38 C.F.R. § 4.10, pertaining to functional impairment.  
However, the assigned ratings for that disability adequately 
reflect the degree of any functional or industrial impairment 
for the respective periods in question.  

An extraschedular evaluation is not warranted for the periods 
in question, since the evidence does not show that the 
service-connected prostatitis presented such an unusual or 
exceptional disability picture as to render the application 
of the regular schedular standards impractical.  The 
appellant's service-connected prostatitis did not require 
frequent periods of hospitalization and did not, in and of 
itself, markedly interfere with employment.  

For the foregoing reasons, the benefit-of-the-doubt doctrine 
is inapplicable, since the preponderance of the evidence is 
against allowance of these issues on appeal.



ORDER

Since appellant has not submitted evidence of well-grounded 
claims for entitlement to secondary service connection for 
prostate carcinoma with loss of use of a creative organ or 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability consisting of prostate carcinoma 
resulting from VA's failure to timely inform appellant of the 
increased risk of that disease due to his service-connected 
prostatitis and other known risk factors, these claims are 
denied.  The unappealed April 2, 1958 rating decision, to the 
extent it denied service connection for traumatic arthritis 
of the knees, a left knee growth, and residuals of injuries 
to the back, right 5th metatarsal, and right index finger, 
was not clearly and unmistakably erroneous.  New and material 
evidence has not been submitted to reopen claims of 
entitlement to service connection for traumatic arthritis of 
the knees, a left knee growth, and residuals of a right index 
finger injury.  An effective date earlier than February 25, 
1993, for service connection for headaches, is denied.  A 
compensable evaluation for prostatitis, for the period prior 
to February 17, 1994; an evaluation in excess of 20 percent 
for prostatitis, for the period on and subsequent to February 
17, 1994; and an effective date earlier than February 17, 
1994 for a 20 percent evaluation for prostatitis are denied.  
The unappealed rating decision of April 2, 1958, was not 
clearly and unmistakably erroneous in not inferring a claim 
for a sino-pulmonary disorder.  To this extent, the appeal is 
disallowed.

The unappealed January 18, 1949 rating decision, to the 
extent it denied service connection for hepatitis, was 
clearly and unmistakably erroneous.  The unappealed April 2, 
1958 rating decision, to the extent it assigned an effective 
date of September 23, 1957 was clearly and unmistakably 
erroneous.  An earlier effective date of September 28, 1948, 
the date one day after service, for a grant of direct-
incurrence service connection for hepatitis, is granted, 
subject to applicable regulatory provisions governing payment 
of monetary awards.  Earlier effective dates of February 15, 
1991, for grants of service connection for sinusitis with 
rhinitis and a respiratory disorder, classified as 
bronchitis, are granted, subject to applicable regulatory 
provisions governing payment of monetary awards.  To this 
extent, the appeal is allowed.  


REMAND

With respect to the remaining issues of service connection 
for a cardiovascular disability, including hypertensive, and 
an acquired psychiatric disability, including post-traumatic 
stress disorder, the Court remanded said issues to the Board 
for readjudication in accordance with the Court's decision.  
In that decision, the Court pointed out that the Board's 
September 22, 1994, decision failed to adequately explain the 
basis for rejecting the results of a November 1992 
"asessement stemming from incidents he was involved in 
during W[orld] W[ar] II" that diagnosed PTSD" or address 
the question whether appellant was engaged in combat with the 
enemy; and the Court remanded that issue for the Board to 
order another examination to determine the etiology of any 
post-traumatic stress disorder manifested and to determine 
his combat status.  

Additionally, in that decision, the Court pointed out that 
since appellant's claim for service connection for a 
cardiovascular disability, including hypertension, was based 
on a theory of secondary service connection derived from 
either a respiratory disorder or an asserted psychiatric 
disorder, and because the RO had now awarded service 
connection for a respiratory condition, his claim for 
secondary service connection for a psychiatric disorder 
required readjudication by the Board.  The Court also 
explained that since his claim for service connection for a 
cardiovascular disability, including hypertension, was 
"inextricably intertwined" with the claim for service 
connection for a psychiatric disorder, that cardiovascular 
claim likewise should be remanded.  

Thus, in order to fully comply with the Court's decision, the 
Board is herein remanding the issues of service connection 
for a cardiovascular disability, including hypertension, and 
an acquired psychiatric disability, including post-traumatic 
stress disorder, for appropriate examinations to determine 
the etiology of any cardiovascular and psychiatric 
disabilities manifested; and for any additional appropriate 
development with regards to the question of appellant's 
alleged combat status during World War II.  Additionally, in 
order to verify the alleged in-service stressors and 
determine the etiology of any post-traumatic stress disorder 
that may be manifested, the Board deems it advisable for the 
RO to request that a military support group attempt to verify 
whether appellant actually participated in a military firing 
squad during 1947 while assigned to Company "C", 503rd 
Military Police Battalion.  

With respect to the other remaining issue of service 
connection for loss of alertness/cognition, additional 
development should be accomplished prior to final appellate 
determination, for the following reasons.  In an August 1996 
rating decision sheet, it was noted that appellant alleged 
having loss of alertness/cognition related to loss of smell 
and taste.  By that rating decision, the RO denied that claim 
as not well grounded, in part, on the grounds that service 
connection was not in effect for loss of smell and taste.  
Since in a subsequent September 1997 rating decision, the RO 
granted secondary service connection for loss of taste and 
smell, the Board now deems it advisable from a procedural 
standpoint for the RO to readjudicate the issue of service 
connection for loss of alertness/cognition under applicable 
legal theories and initiate any appropriate medical 
development on that issue.  It should be added that in a May 
1998 written statement, appellant appears to alternatively 
argue that he has loss of alertness/cognition related to 
service-connected respiratory disabilities or medications 
taken therefor.  

Additionally, it is reiterated that although in an October 
1995 written statement, appellant expressed timely 
disagreement with an October 1995 rating decision, which 
confirmed a noncompensable evaluation for aerotitis media 
with hearing loss, the RO has not issued him a Statement of 
the Case on that issue.  Thus, the RO should issue him a 
Statement of the Case on that issue.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); and Pond v. West, 12 Vet. 
App. 341, 347 (1999).

Accordingly, the case is REMANDED for the following:

1.  With respect to the issue of service 
connection for a cardiovascular 
disability, including hypertension, the 
RO should arrange for a cardiologist to 
review the entire claims folders, examine 
appellant, and render an opinion, with 
the degree of probability expressed, 
regarding the following:  (a) Is 
appellant's cardiovascular disease, 
including hypertension, causally or 
etiologically related to active service 
and/or DUTRA or proximate thereto (i.e., 
what was the approximate date of onset of 
any cardiovascular disease, including 
hypertension); (b) is appellant's 
cardiovascular disease, including 
hypertension, causally or etiologically 
related to the service-connected 
respiratory disorder and/or any other 
service-connected disabilities 
(bronchitis, sinusitis with rhinitis, 
prostatis, atypical headaches, hepatitis, 
aero-otitis media with hearing loss, loss 
of taste, loss of smell); (c) did the 
service-connected respiratory disorder 
and/or any other service-connected 
disabilities aggravate such non-service-
connected cardiovascular disease, 
including hypertension; and (d) is there 
any relationship, causal or by 
aggravation, between his cardiovascular 
disability and any psychiatric 
disability?

		The term "aggravate" used herein refers 
to post-service aggravation of a non-
service-connected condition by a service-
connected condition, to wit:  an increase 
in severity of a non-service-connected 
disability (any additional impairment of 
earning capacity) attributable to and 
caused by an already service-connected 
condition.  See Allen.  If it is 
determined that there is no relationship 
between any cardiovascular disorder and 
the service-connected disabilities, that 
too should be recorded in the examination 
report.

The cardiologist should provide a 
detailed explanation of the rationale for 
his or her conclusions.  Any other 
evidentiary development deemed 
appropriate should be accomplished.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.

2.  With respect to the issue of service 
connection for a psychiatric disability, 
including a post-traumatic stress 
disorder), any pertinent information and 
records currently in the claims folders 
should be sent to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197, for verification of any in-service 
stressors.  Such information and records 
include, but are not limited to, his 
service personnel records, which document 
his military assignment as a military 
policeman; Company "C', 503rd Military 
Police Battalion monthly history records 
in the claims folders, with an entry 
noting that his unit provided a firing 
squad for an execution in February 1947; 
and appellant's military experiences 
contained in any clinical records and 
written statements.  The RO should 
request information as to whether 
appellant was, in fact, exposed to a 
service stressor as claimed, including 
whether he was actually assigned to that 
firing squad and took part in an 
execution.

3.  With respect to the issue of service 
connection for a psychiatric disability, 
including a post-traumatic stress 
disorder, the RO should arrange for a VA 
psychiatrist to review the entire claims 
folders, examine appellant, and express 
an opinion, including degree of 
probability, as to whether any acquired 
psychiatric disorder (including a post-
traumatic stress disorder) is currently 
manifested, and if so, is it (a) causally 
or etiologically related to appellant's 
active service and/or DUTRA or proximate 
thereto (i.e., what was the approximate 
date of onset of any acquired psychiatric 
disorder); (b) is any acquired 
psychiatric disorder (including a post-
traumatic stress disorder) causally or 
etiologically related to the service-
connected respiratory disorder and/or any 
other service-connected disabilities; and 
(c) did the service-connected respiratory 
disorder and/or any other service-
connected disabilities aggravate such 
non-service-connected acquired 
psychiatric disorder (including a post-
traumatic stress disorder)?  See Allen.  
If it is determined that there is no no 
relationship between any psychiatric 
disorder and the service-connected 
disabilities, that too should be recorded 
in the examination report.
The report of examination should contain 
a detailed medical history, as well as 
clinical findings upon which any 
diagnosis is based, and provide a 
detailed rationale for the medical 
conclusions, including with regard to the 
sufficiency of the claimed stressors.  If 
medically indicated, a psychological 
examination, with appropriate testing, 
should be accomplished.
In making this determination, the 
examiner should consider any USASCRUR 
research information provided; and 
utilize the nomenclature regarding post-
traumatic stress disorder set forth in 
the American Psychiatric Association 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th edition (DSM-IV).  
See 38 C.F.R. § 4.126 (1996).  See also 
Cohen v. Brown, 10 Vet. App. 128, 139-142 
(1997).
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.

4.  With respect to the issue of service 
connection for loss of 
alertness/cognition, the RO should 
arrange for a physician or physicians to 
review the entire claims folders, examine 
appellant, and render an opinion, with 
the degree of probability expressed, 
regarding the following:  (a) Does 
appellant have a chronic disability 
manifested by loss of 
alertness/cognition; (b) in the event he 
has a chronic disability manifested by 
loss of alertness/cognition, is it 
causally or etiologically related to 
active service and/or DUTRA or proximate 
thereto (i.e., what was the approximate 
date of onset of any chronic disability 
manifested by loss of 
alertness/cognition); (c) in the event he 
has a chronic disability manifested by 
loss of alertness/cognition, is it 
causally or etiologically related to the 
service-connected loss of smell and 
taste, sinusitis with rhinitis, 
respiratory disorder, classified as 
bronchitis, and/or any other service-
connected disabilities or medications 
taken for a service-connected disability; 
and (d) in the event he has a chronic 
disability manifested by loss of 
alertness/cognition, did the service-
connected loss of smell and taste, 
sinusitis with rhinitis, respiratory 
disorder, classified as bronchitis, 
and/or any other service-connected 
disabilities or medications taken for a 
service-connected disability aggravate 
such non-service-connected loss of 
alertness/cognition?  See Allen.  If it 
is determined that there is no 
relationship between any loss of 
alertness/cognition and the service-
connected disabilities or medications 
taken for a service-connected disability, 
that too should be recorded in the 
examination report(s).

The examiner(s) should provide a detailed 
explanation of the rationale for any 
medical conclusions rendered.  Any other 
evidentiary development deemed 
appropriate should be accomplished.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report(s).

5.  The appellant should be advised that 
he has a right to submit additional 
evidence and argument on the remanded 
matters.  Kutscherousky v. West, No. 98-
2267 (U.S. Vet. App. May 4, 1999) (per 
curiam).  He is also advised that failure 
to attend the requested VA examinations 
without good cause shown may result in 
adverse determination.  38 C.F.R. § 3.655 
(1998).

6.  The RO should review any additional 
evidence and readjudicate the issues of 
service connection for a cardiovascular 
disability, including hypertension, and 
an acquired psychiatric disability, 
including post-traumatic stress disorder.  
These issues should be adjudicated under 
appropriate statutory and regulatory 
provisions.  Additionally, with respect 
to the post-traumatic stress disorder 
service connection issue, the RO should 
consider the recently amended 38 C.F.R. 
§ 3.304(f).  See 64 Fed. Reg. 32,807-808 
(Jun. 18, 1999) (effective March 7, 1997) 
(to be codified at 38 C.F.R. § 3.304(f) 
(1999)).  

7.  The RO should review any additional 
evidence and readjudicate the issue of 
service connection for loss of 
alertness/cognition.  The RO should 
initially determine whether this service 
connection claim is well grounded.  If 
the RO determines that this service 
connection claim is not well grounded, 
the RO should consider Robinette; See 
also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

If the RO determines that this service 
connection claim is well grounded, then 
this issue should be adjudicated under 
appropriate statutory and regulatory 
provisions.

8.  The RO should issue a Statement of 
the Case on the issue of entitlement to a 
compensable evaluation for aerotitis 
media with hearing loss.  A timely 
Substantive Appeal as to that issue must 
be submitted to perfect an appeal with 
respect thereto.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a Supplemental Statement of the Case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

